        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 1 of 142



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 BRYLEE McCUTCHEN, et al.,                     §
                                               §
        Plaintiffs,                            §
                                               §
 v.                                            §
                                               §
 XAVIER BECERRA, in his official ca-           §
 pacity as Secretary of Health and Hu-         §
 man Services, et al.,                         §   Case No. 1:21-cv-01112-TSC
                                               §
        Defendants;                            §
                                               §
                                               §
 THE STATE OF TENNESSEE,                       §
                                               §
       Proposed Defendant-Intervenor.          §

       THE STATE OF TENNESSEE’S ANSWER IN INTERVENTION
              TO PLAINTIFFS’ AMENDED COMPLAINT
            FOR DECLARATORY AND INJUNCTIVE RELIEF

      Proposed Defendant-Intervenor The State of Tennessee hereby answers

Plaintiffs’ Amended Complaint for Declaratory and Injunctive Relief as follows.

Since the State filed its Proposed Answer to Plaintiffs’ first Complaint, Tennessee

has been able to further investigate Plaintiffs’ claims, though the State’s evaluation

is still ongoing. Accordingly, Tennessee reserves the right to amend this Answer as

it evaluates Plaintiffs’ allegations further. See Fed. R. Civ. P. 15. Many of Plaintiffs’

allegations refer to information beyond the firsthand knowledge of Tennessee be-

cause they concern information held by third parties. Tennessee denies each and

every allegation not expressly admitted or otherwise qualified.

      Tennessee has reproduced Plaintiffs’ allegations below and provided its an-

swers in bolded text.

                                           1
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 2 of 142



                          PRELIMINARY STATEMENT

      1.     Federal law sets out a deal for states that wish to participate in the

Medicaid program. In exchange for meeting federal requirements, including those

regarding eligibility for and coverage of services, states are guaranteed federal fund-

ing for a substantial percentage of the ongoing costs of providing medical assistance

to their low-income residents. On January 8, 2021—just before leaving office––the

Trump administration departed from this deal, authorizing a new project that caps

the federal Medicaid funding available to Tennessee and allows the State to use a

portion of that funding for non-Medicaid purposes. It did so without affording the

public the required opportunity to submit their objections to features of the project

that limit Medicaid beneficiaries’ access to coverage and care. In its haste to issue

this approval, the administration also violated the substantive requirements that

govern the approval of Medicaid demonstration projects. Plaintiffs include thirteen

individuals with disabilities who rely on Medicaid coverage, who will see their ac-

cess to health care suffer under the new project, and who have been denied the op-

portunity to submit comments opposing the project. Plaintiffs accordingly bring this

action to vacate its approval.

      1.     To the extent Paragraph 1 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 1 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.


                                          2
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 3 of 142



      2.     Section 1115 of the Social Security Act does permit the Secretary of

Health and Human Services to waive certain specified provisions in the Medicaid

Act for “experimental, pilot, or demonstration projects … likely to promote the ob-

jectives” of the Medicaid Act. 42 U.S.C. § 1315(a). The Secretary may only grant a

waiver for the period of time necessary to carry out the experiment. And before the

Secretary (acting through the Centers for Medicare & Medicaid Services (“CMS”))

may approve a waiver, the statute requires both the State and then CMS to hold a

public notice and comment period on the project. Section 1115 was not followed here.

      2.     To the extent Paragraph 2 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 2 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      3.     Over a quarter of a century ago, CMS authorized Tennessee to launch

a Section 1115 experiment called “TennCare” that, among other things, required

most Medicaid beneficiaries to enroll in risk-based managed care plans and waived

their right to three months of retroactive coverage. Even though managed care has

long ceased to be experimental, the core features of the project (rebranded as

“TennCare II” in 2002) are still in effect. Throughout this time, Medicaid beneficiar-

ies in Tennessee have struggled to get needed services from their managed care




                                          3
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 4 of 142



plans, with many of them, like the Plaintiffs, experiencing harmful medical conse-

quences as a result.

      3.     TennCare admits that, since 1994, TennCare has administered

a significant portion of its Medicaid program through a “Section 1115

demonstration project,” which became TennCare II in 2002. To the extent

Paragraph 3 seeks to characterize the contents of publicly available docu-

ments, those documents speak for themselves, and to the extent the allega-

tions are inconsistent with publicly available documents, they are denied.

Otherwise, Tennessee denies the allegations in Paragraph 3.

      4.     In November 2019, Tennessee submitted a vague and internally incon-

sistent request to CMS to “amend” TennCare II. Tennessee provided scant details

of its plans for the amendment or even of the particular Medicaid requirements that

it asked the federal agency to waive, but it essentially asked CMS to ignore the

Medicaid Act’s federal funding requirements and allow Tennessee to convert its

Medicaid program to a block grant with a “shared savings” component.

      4.     To the extent Paragraph 4 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Tennessee denies the allegations

in Paragraph 4.

      5.     In November 2020, while the amendment request was still pending

and with TennCare II scheduled to expire at the end of June 2021, Tennessee

opened a state-level comment period on a request to extend the TennCare II managed

                                        4
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 5 of 142



care program for another decade. However, the State never submitted this request

to CMS. CMS did not hold, and to this day has not held, a comment period on the

continuation of the managed care program.

      5.      Tennessee admits that TennCare II was set to expire June 30,

2021 before CMS’s approval of TennCare III. To the extent Paragraph 5

seeks to characterize the contents of publicly available documents, those

documents speak for themselves, and to the extent the allegations are in-

consistent with publicly available documents, they are denied. Otherwise,

Tennessee denies the allegations in Paragraph 5.

      6.      Nevertheless, on January 8, 2021, CMS approved a new project that

it labeled as “TennCare III.” Despite never having solicited comment from the public,

CMS allowed Tennessee to continue its mandatory managed care program and its

waiver of three-months’ retroactive coverage. But CMS did not stop there. It also

authorized a variation on Tennessee’s request for a block grant, capping the amount

of federal funding available for Medicaid services and allowing Tennessee to keep

more than half of the federal share of savings achieved if it comes in under the cap.

TennCare III further authorized Tennessee to limit coverage of medically necessary

prescription drugs. In approving these components of the project, CMS authorized

the State to ignore provisions of the Medicaid Act that Congress does not permit to

be ignored.

      6.      To the extent Paragraph 6 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

                                         5
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 6 of 142



documents, they are denied. Paragraph 6 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis. Otherwise, Tennessee denies the allegations in Paragraph 6.

      7.     CMS also approved the project for ten years, contrary to Section 1115

and its own stated policy, and without even knowing the details of the experiment;

Tennessee had not (and still has not) revealed an evaluation design for the project.

      7.     To the extent Paragraph 7 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 7 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis. Otherwise, Tennessee denies the allegations in Paragraph 7.

      8.     In approving the project, CMS exceeded its authority under Section

1115, failed to engage in reasoned decision-making in considering whether the pro-

ject met the criteria for approval under the statute, and violated the procedural

requirements for the approval of such a project. Accordingly, the approval violated

the Administrative Procedure Act and the Social Security Act and cannot stand.

      8.     Paragraph 8 contains legal conclusions to which no response

is required, and the legal conclusions are denied on that basis. Otherwise,

Tennessee denies the allegations in Paragraph 8.




                                         6
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 7 of 142



                         JURISDICTION AND VENUE

      9.     This is an action for declaratory and injunctive relief for violations of

the Administrative Procedure Act and the Social Security Act.

      9.     Paragraph 9 contains legal conclusions to which no response

is required and is denied on that basis.

      10.    The Court has jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. §§ 1331 and 1361, and 5 U.S.C. §§ 702 to 705. This action and the remedies

it seeks are further authorized by 28 U.S.C. §§ 1651, 2201, and 2202, and Federal

Rule of Civil Procedure 65.

      10.    Paragraph 10 contains legal conclusions to which no response

is required and is denied on that basis.

      11.    Venue is proper under 28 U.S.C. §§ 1391(b)(2) and (e).

      11.    Paragraph 11 contains legal conclusions to which no response

is required and is denied on that basis. Tennessee reserves the right to

challenge Plaintiffs’ choice of venue.

                                     PARTIES

      A. Plaintiffs

      12.    Plaintiff Brylee McCutchen is an adult resident of Hendersonville,

Sumner County, Tennessee. He is a TennCare enrollee who brings this action by his

mother, Brandi McCutchen, acting as his next friend.

      12.    Tennessee admits the allegations in Paragraph 12.




                                          7
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 8 of 142



      13.    Plaintiff Binta Barrow is an adult resident of Knoxville, Knox County,

Tennessee. She is a TennCare enrollee who brings this action by her mother, Sadi-

atou Jallow, acting as her next friend.

      13.    Tennessee admits the allegations in Paragraph 13.

      14.    Plaintiff M.A.C. is a minor resident of Clarksville, Montgomery

County, Tennessee. She is a TennCare enrollee who brings this action by her

mother, M.E.C., acting as her next friend.

      14 fn.1.      Pursuant to Fed. R. Civ. P. 5.2(a)(3), those Plaintiffs who are

minors are identified only by their initials. Because the names and addresses of

these Plaintiffs’ next friends would tend to identify these Plaintiffs, who have re-

vealed sensitive details of their medical conditions in this Amended Complaint, this

pleading substitutes the next friends’ initials. In its Memorandum and Order of

April 23, 2021, ECF No. 3, this Court granted the Plaintiffs’ motion for leave to

proceed pseudonymously.

      14.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 14, and on

that basis they are denied.

      Footnote 1 requires no response.

      15.    Plaintiff Amira Cofer is an adult resident of Emory Gap, Roane County,

Tennessee. She is a TennCare enrollee who brings this action by her mother, Melanie

Cofer, acting as her next friend.

      15.    Tennessee admits the allegations in Paragraph 15.




                                          8
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 9 of 142



      16.    Plaintiff J.T. is a minor resident of Heiskill, Knox County, Tennes-

see. He is a TennCare enrollee who brings this action by his grandmother, B.S.,

acting as his next friend.

      16.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 16, and on

that basis they are denied.

      17.    Plaintiff G.H. is a minor resident of Powell, Anderson County, Tennes-

see. He is a TennCare enrollee who brings this action by his mother, D.H., acting as

his next friend.

      17.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 17, and on

that basis they are denied.

      18.    Plaintiff K.M. is a minor resident who lives in Christiana, Ruther-

ford County, Tennessee. He is a TennCare enrollee who brings this action by his

mother, L.M., acting as his next friend.

      18.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 18, and on

that basis they are denied.




                                           9
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 10 of 142



      19.    Plaintiff A.G.W. is a minor resident of Madison, Davidson County, Ten-

nessee. She is a TennCare enrollee who brings this action by her mother, J.A.W.,

acting as her next friend.

      19.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 19, and on

that basis they are denied.

      20.    Plaintiff A.M.W. is a minor resident of Greeneville, Greene County,

Tennessee. She is a TennCare enrollee who brings this action by her father, J.K.W.,

acting as her next friend.

      20.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 20, and on

that basis they are denied.

      21.    Plaintiff N.P. is a minor resident of Johnson City, Washington County,

Tennessee. She is a TennCare enrollee who brings this action by her mother, T.A.,

acting as her next friend.

      21.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 21, and on

that basis they are denied.

      22.    Plaintiff Jonathan Riccardi is an adult Tennessee resident who is re-

ceiving care in a neurorestorative facility in Carbondale, Illinois. He is a TennCare

enrollee who brings this action by his father, John Riccardi, acting as his next friend.

      22.    Tennessee admits that Jonathan is a TennCare enrollee who is

receiving care in a facility in Carbondale, IL. Tennessee admits that John

                                          10
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 11 of 142



Riccardi is Jonathan Riccardi’s father. Tennessee lacks firsthand

knowledge or information sufficient to form a belief as to the truth of the

allegations regarding the nature of Jonathan’s care. Otherwise, Paragraph

22 contains legal conclusions to which no response is required, and on that

basis they are denied.

      23.    Plaintiff Casey Sizemore is an adult resident of Arlington, Shelby

County, Tennessee. She is a TennCare enrollee who brings this action by her

mother, Trina Sizemore, acting as her next friend.

      23.    Tennessee admits the allegations in Paragraph 23.

      24.    Plaintiff M.S. is a minor resident of Caryville, Campbell County, Ten-

nessee. She is a TennCare enrollee who brings this action by her father, T.S., acting

as her next friend.

      24.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 24, and on

that basis they are denied.

      25.    Plaintiff Suzanne Berman, M.D., is an adult resident of Crossville,

Cumberland County, Tennessee. She is a board-certified pediatrician who treats

children and young adults in her medical practice.

      25.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 25, and on

that basis they are denied.




                                         11
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 12 of 142



       26.   Plaintiff Tennessee Justice Center, Inc. (“TJC”) is a non-profit, tax ex-

empt Tennessee corporation whose office is in Nashville, Davidson County, Ten-

nessee. TJC was founded by Tennessee bar leaders to provide free legal representa-

tion and advocacy on behalf of vulnerable Tennessee residents. TJC pursues its mis-

sion by representing low-income clients in court; through policy advocacy before ad-

ministrative agencies and legislative bodies; through providing information and ed-

ucation to the public and individuals about programs, program eligibility, and legal

rights; and by providing technical assistance and training to other organizations

and individuals that serve vulnerable Tennesseans.

       26.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 26, and on

that basis they are denied.

       B. Defendants

       27.   Defendant Xavier Becerra is the Secretary of the United States

Department of Health and Human Services (“HHS”) and is sued in his official ca-

pacity. Secretary Becerra (“the Secretary”) has overall responsibility for implemen-

tation of the Medicaid program, including responsibility for federal review and ap-

proval of state requests for waivers pursuant to Section 1115 of the Social Security

Act.

       27.   Tennessee admits that Xavier Becerra is the Secretary of the

United States Department of Health and Human Services, and that Plain-

tiffs sued him in his official capacity. The remaining allegations are legal

conclusions to which no response is required, and are denied on that basis.

                                         12
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 13 of 142



      28.    Defendant Chiquita Brooks-LaSure is the Administrator of the Centers

for Medicare and Medicaid Services (“CMS”). Pursuant to Federal Rule of Civil Pro-

cedure 25(d), she is automatically substituted in her official capacity as a defendant

in this action for Acting Administrator Elizabeth Richter, who was named as a de-

fendant in the original Complaint. Administrator Brooks-LaSure is responsible for

implementing the Medicaid program in the manner required by federal law.

      28.    Tennessee admits that Chiquita Brooks-LaSure is the Admin-

istrator of the Centers for Medicare and Medicaid Services, and that Plain-

tiffs sued her in her official capacity. Tennessee further admits that then-

Acting Administrator Elizabeth Richter was named as a defendant in the

original Complaint. The remaining allegations are legal conclusions to

which no response is required, and are denied on that basis.

      29.    Defendant HHS is a department of the executive branch of the U.S.

government and an agency of the federal government within the meaning of 5

U.S.C. § 551(1). It is headquartered in Washington, D.C.

      29.    Tennessee admits HHS is headquartered in Washington, D.C.

The remaining allegations are legal conclusions to which no response is

required, and are denied on that basis.

      30.    Defendant CMS is a subdivision of HHS and an agency within the

meaning of 5 U.S.C. § 551(1). It is headquartered in Baltimore, Maryland.

      30.    Tennessee admits CMS is headquartered in Baltimore, Mary-

land. The remaining allegations are legal conclusions to which no response

is required, and are denied on that basis.

                                         13
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 14 of 142



               BACKGROUND AND FACTUAL ALLEGATIONS

      A. The Medicaid Program

      31.     Title XIX of the Social Security Act establishes the cooperative

federal-state medical assistance program known as Medicaid. See 42 U.S.C. §§ 1396

to 1396w-5. Medicaid’s stated purpose is to enable each state, as far as practicable,

“to furnish … medical assistance” to individuals “whose income and resources are

insufficient to meet the costs of necessary medical services” and to provide “rehabil-

itation and other services to help such families and individuals attain or retain ca-

pability for independence or self-care.” Id. § 1396-1.

      31.     To the extent Paragraph 31 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 31 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      32.     The statute defines “medical assistance” to include a range of health

care services that participating states must cover or are permitted to cover. Id.

§ 1396d(a).

      32.     To the extent Paragraph 32 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                         14
         Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 15 of 142



documents, they are denied. Otherwise, Paragraph 32 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

        33.   Although states do not have to participate in Medicaid, all do.

        33.   Paragraph 33 contains legal conclusions to which no response

is required, and the legal conclusions are denied on that basis.

        34.   Each participating state must maintain a comprehensive state Med-

icaid plan for medical assistance that the Secretary has approved. Id. § 1396a.

        34.   To the extent Paragraph 34 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 34 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

        35.   The state Medicaid plan must characterize the state’s Medicaid pro-

gram and affirm the state’s commitment to comply with the requirements imposed

by the Medicaid Act and its associated regulations.

        35.   Paragraph 35 contains legal conclusions to which no response

is required, and the legal conclusions are denied on that basis.

        36.   State and federal governments share responsibility for funding Medi-

caid.

        36.   Paragraph 36 contains legal conclusions to which no response

is required, and the legal conclusions are denied on that basis.

                                         15
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 16 of 142



      37.    The Medicaid Act requires the Secretary to pay each participating

state the federal share of “the total amount expended … as medical assistance under

the State plan.” Id. §§ 1396b(a)(1), 1396d(b). The federal share of funding is called

the federal medical assistance percentage (“FMAP”).

      37.    To the extent Paragraph 37 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 37 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      38.    Congress has established the formula for determining the states’

FMAP in the Medicaid Act. The FMAP is based on the state’s relative per capita

income and is higher in states with lower per capita income relative to the national

average. See id. § 1396d(b).

      38.    To the extent Paragraph 38 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 38 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                         16
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 17 of 142



      39.    Medicaid funds cannot be used to pay “any amount expended for … any

other item or service not covered under a State [Medicaid] plan” under Title XIX.

Id. § 1396b(i)(17).

      39.    To the extent Paragraph 39 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 39 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      B. Medicaid Eligibility and Coverage Requirements

      40.    Using household income and other specific criteria, the Medicaid Act

delineates who is eligible to receive Medicaid coverage. The Act identifies required

coverage groups, see id. § 1396a(a)(10)(A)(i), as well as options for states to extend

Medicaid to additional population groups, see id. §§ 1396a(a)(10)(A)(ii), (C).

      40.    To the extent Paragraph 40 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 40 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                         17
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 18 of 142



      41.    In addition to addressing who is eligible for medical assistance, the

Medicaid Act delineates how states must make and implement eligibility determina-

tions to ensure that all eligible people who apply are served and get coverage.

      41.    To the extent Paragraph 41 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 41 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      42.    The Act requires states to ensure that any person who wishes to apply

for medical assistance has an opportunity to do so and that such medical assistance

is furnished to all eligible individuals with reasonable promptness. Id. § 1396a(a)(8).

      42.    To the extent Paragraph 42 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 42 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      43.    The Medicaid Act requires States to grant an opportunity for a fair

hearing “to any individual whose claim for medical assistance … is denied or is not




                                          18
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 19 of 142



acted upon with reasonable promptness.” Id. § 1396a(a)(3); 42 C.F.R. §§ 431.200 to

431.250, 438.400 to 438.424; see also Goldberg v. Kelly, 397 U.S. 254 (1970).

      43.    To the extent Paragraph 43 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 43 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      44.    The Medicaid Act requires states to “provide such safeguards as may

be necessary to assure that eligibility … and such care and services will be provided,

in a manner consistent with simplicity of administration and the best interests of

the recipients.” Id. § 1396a(a)(19).

      44.    To the extent Paragraph 44 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 44 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      45.    Since its enactment, the Medicaid Act has required states to pro-

vide medical assistance for care provided in or after the third month before the

month of application, as long as the enrollee would have been eligible for Medicaid

at the time the services were received. 42 U.S.C. §§ 1396a(a)(34), 1396d(a). The




                                         19
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 20 of 142



purpose of the retroactive coverage provision is to protect individuals “who are eli-

gible for [M]edicaid but do not apply for assistance until after they have received

care, either because they did not know about the [M]edicaid eligibility requirements

or because the sudden nature of their illness prevented their applying”). S. Rep. No.

92-1230, 92nd Cong., 2nd Sess., at 209 (1972).

      45.    To the extent Paragraph 45 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 45 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      46.    The Medicaid Act sets forth the services that participating states

must cover and gives States the option to cover additional services. See 42 U.S.C.

§§ 1396a(a)(10)(A), 1396d(a).

      46.    To the extent Paragraph 46 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 46 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                         20
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 21 of 142



      47.    One    optional   service   is   outpatient   prescription   drugs.   Id.

§§ 1396a(a)(10), 1396a(a)(54), 1396d(a)(12), 1396r-8.

      47.    To the extent Paragraph 47 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 47 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      48.    States have had the option to cover outpatient prescription drugs

since 1965. See Social Security Amendments of 1965, Pub. L. No. 89-97,

§§ 1902(a)(10), 1905(a)(12), 79 Stat. 286, 345, 351 (codified at 42 U.S.C.

§§ 1396a(a)(10), 1396d(a)(12)).

      48.    To the extent Paragraph 48 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 48 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      49.    In 1990, Congress amended the statute to establish detailed re-

quirements for coverage of outpatient prescription drugs, placing the requirements

in a new provision, Section 1396r-8. See Omnibus Budget Reconciliation Act of

1990, Pub. L. No. 101-508, § 4401, 104 Stat. 1388, 1388-143 (1990) (codified at 42




                                         21
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 22 of 142



U.S.C. §§ 1396a(a)(54), 1396r-8, 1396b(i)(10)). The amendment set forth the Con-

gressional scheme for reducing Medicaid spending on outpatient prescription drugs.

See Pub. L. No. 101-158, § 4401, 104 Stat. 1388, 1388-143 (1990) (placing the

amendment under the heading “Reductions in Spending”); H. Rep. No. 101-881, at

2108-2109 (1990).

      49.    To the extent Paragraph 49 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 49 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      50.    To have their drugs covered under the Medicaid program, manufactur-

ers must enter into a rebate agreement with the federal government or with indi-

vidual states. 42 U.S.C. § 1396r-8(a). In return, states must cover all FDA-approved

outpatient drugs (offered by manufacturers with a rebate agreement in place)

when prescribed for a medically accepted indication. See id. § 1396r-8(d), (k)(2).

      50.    To the extent Paragraph 50 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 50 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                        22
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 23 of 142



      51.     Congress specified mechanisms for states to control utilization of and

spending on outpatient prescription drugs. For example, the statute contains a list

of particular drugs or classes of drugs that states are not required to cover. Id.

§§ 1396r-8(d)(1)(B)(ii), (d)(2), (d)(3) (authorizing the Secretary to update the list of

drugs that states are not required to cover by regulation). The statute also allows

states to require health care providers to obtain prior authorization for drugs they

are prescribing. Id. § 1396r-8(d)(1)(A), (d)(5).

      51.     To the extent Paragraph 51 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 51 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      52.     In addition, the Medicaid Act specifies when and how states may

develop drug formularies. Id. § 1396r-8(d)(4). States may exclude any drug that

does not have “a significant, clinically meaningful therapeutic advantage in terms

of safety, effectiveness, or clinical outcome … over other drugs included in the for-

mulary,” so long as they provide the public with a written explanation of the basis

for the exclusion. Id. § 1396r-8(d)(4)(C). However, states must provide for coverage

of a drug excluded from the formulary with prior authorization. Id. § 1396r-

8(d)(4)(D).

      52.     To the extent Paragraph 52 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

                                           23
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 24 of 142



and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 52 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      53.    Other optional Medicaid services include private duty nursing, or

PDN, for beneficiaries who require individual and continuous care, id.

§§ 1396a(a)(10)(A), 1396d(a)(8); 42 C.F.R. § 440.80, and personal care services for

individuals who are not living in an institution, 42 U.S.C. §§ 1396a(a)(10)(A),

1396d(a)(24); 42 C.F.R. § 440.167.

      53.    To the extent Paragraph 53 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 53 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      54.    As noted above, the Medicaid Act requires states to cover certain

services. One example is home health services for individuals who are entitled to

receive nursing facility services. 42 U.S.C. § 1396 a(a)(10)(D); 42 C.F.R. § 440.70.

      54.    To the extent Paragraph 54 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                         24
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 25 of 142



documents, they are denied. Otherwise, Paragraph 54 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      55.    Another required service is Early and Periodic Screening, Diagnostic

and Treatment (“EPSDT”) for children and youth under age 21. 42 U.S.C.

§§ 1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B), 1396d(r).

      55.    To the extent Paragraph 55 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 55 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      56.    The EPSDT provisions require states to provide the services listed

in 42 U.S.C. § 1396d(a) when they are “necessary … to correct or ameliorate defects

and physical and mental illnesses and conditions … regardless of whether or not

such services are covered” for adults. Id. § 1396d(r)(5). States must “arrang[e] for

(directly or through referral to appropriate agencies, organizations, or individuals)

corrective treatment for any conditions identified by a child’s health care provider.

Id. § 1396a(a)(43)(C).

      56.    To the extent Paragraph 56 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                         25
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 26 of 142



documents, they are denied. Otherwise, Paragraph 56 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      57.    Under the Medicaid Act, “the medical assistance made available to any

individual” cannot be “less in amount, duration or scope than the medical assistance

made available to any other such individual.” 42 U.S.C. § 1396a(a)(10)(B)(i); see also

42 C.F.R. § 440.240(b). This is known as the comparability requirement.

      57.    To the extent Paragraph 57 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 57 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      C. Medicaid Managed Care

      58.    Medicaid was structured primarily as a fee-for-service program, and

states reimbursed individual health care providers for each service delivered. In a

fee-for-service delivery system, Medicaid beneficiaries are generally entitled to re-

ceive services from any qualified provider who is participating in the Medicaid pro-

gram. See 42 U.S.C. § 1396a(a)(23).

      58.    To the extent Paragraph 58 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                         26
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 27 of 142



documents, they are denied. Otherwise, Paragraph 58 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      59.   In the 1980s, the federal Medicaid agency authorized some states to

implement Section 1115 experiments to test the effects of converting from fee-for-

service to managed care delivery systems. E.g., Medicaid and CHIP Payment and

Access Commission, Report to the Congress: The Evolution of Managed Care in

Medicaid 18-20 (2011), https://bit.ly/32CCnEA.

      59.   To the extent Paragraph 59 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 59 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      60.   Thereafter, Congress amended the Medicaid Act to allow states to

use managed care delivery systems to provide Medicaid services to most beneficiar-

ies. See 42 U.S.C. §§ 1396n(b), 1396u-2, 1396b(m), 1396d(t); 42 C.F.R. §§ 438.1 to

438.930.

      60.   To the extent Paragraph 60 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                       27
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 28 of 142



documents, they are denied. Otherwise, Paragraph 60 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      61.    The most common managed care arrangement is capitated, risk-

based managed care. Under these arrangements, states pay managed care entities

a fixed per-member-per-month amount to provide a specified set of Medicaid ser-

vices when they are medically necessary for an enrollee. The managed care entities,

in turn, pay health care providers to deliver those services to beneficiaries.

      61.    Tennessee lacks firsthand knowledge or information sufficient

or information of the allegations in Paragraph 61, and on that basis they

are denied. Paragraph 61 also contains legal conclusions to which no re-

sponse is required, and the legal conclusions are denied on that basis.

      62.    Managed care entities that provide comprehensive benefits are re-

ferred to as “managed care organizations” (“MCOs”). See 42 C.F.R. § 438.2 (defining

MCO). Entities that provide more limited services are referred to as “prepaid inpa-

tient health plans” (“PIHPs”) or “prepaid ambulatory health plans” (“PAHPs”), de-

pending on the scope of services covered. See id. (defining PIHP and PAHP).

      62.    To the extent Paragraph 62 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 62 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

                                          28
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 29 of 142



      63.    Generally, beneficiaries enrolled in a capitated managed care plan do

not have free choice of health care providers and can only receive Medicaid services

from the “network” providers who have contracted with their plan. See 42 U.S.C.

§§ 1396n(b)(4), 1396u-2(b)(2), 1396a(a)(23)(B) (creating exceptions for emergency

and family planning services).

      63.    To the extent Paragraph 63 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 63 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      64.    A capitated, risk-based managed care approach gives managed care

entities a financial incentive to deny access to Medicaid services. See Medicaid and

CHIP Payment and Access Comm’n, Managed Care’s Effect on Outcomes,

https://bit.ly/3sESE6z (last visited May 26, 2021); U.S. Dep’t of Health & Human

Servs. Office of Inspector Gen., Medicaid Managed Care Organization Denials,

https://bit.ly/3xd8f0z (last visited May 26, 2021) (noting that an MCO’s “contractual

arrangement shifts financial risk for the costs of services from the State Medicaid

agency and the Federal Government to the MCO, which can create an incentive to

deny beneficiaries’ access to covered services.”).

      64.    To the extent Paragraph 64 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

                                          29
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 30 of 142



documents, they are denied. To the extent a response is required, Tennes-

see denies the allegations in Paragraph 64.

      65     Managed care is the dominant Medicaid delivery system. Across the

country, nearly 70 percent of Medicaid beneficiaries receive services through MCOs.

Kaiser Fam. Found., State Health Facts: Total Medicaid MCO Enrollment (2018),

https://bit.ly/3va5gnH.

      65.    To the extent Paragraph 65 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. To the extent a response is required, Tennes-

see denies the allegations in Paragraph 65.

      D. The Secretary’s Section 1115 Waiver Authority

      66.    Section 1115 of the Social Security Act, codified at 42 U.S.C. § 1315,

grants the Secretary authority to waive a state’s compliance with certain require-

ments of the Medicaid Act under certain conditions. The Secretary exercises this

authority through CMS.

      66.    To the extent Paragraph 66 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 66 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                        30
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 31 of 142



      67.    The Secretary may grant a Section 1115 Medicaid waiver only in the

case of an “experimental, pilot, or demonstration project which … is likely to assist

in promoting the objectives” of the Medicaid Act. Id. § 1315(a).

      67.    To the extent Paragraph 67 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 67 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      68.    Section 1115 permits the Secretary to waive compliance only with the

requirements located in 42 U.S.C. § 1396a. 42 U.S.C. § 1315(a)(1).

      68.    To the extent Paragraph 68 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 68 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      69.    The Secretary may not waive compliance with, or authorize a state to

ignore, the requirements of 42 U.S.C. § 1396b, which establishes how the federal

government must fund Medicaid programs in the states.

      69.    To the extent Paragraph 69 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

                                         31
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 32 of 142



documents, they are denied. Otherwise, Paragraph 69 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      70.       The Secretary may not waive compliance with, or authorize a state to

ignore, the requirements of 42 U.S.C. § 1396r-8, which establishes how outpatient

prescription drugs are covered through Medicaid.

      70.       To the extent Paragraph 70 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 70 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      71.       Congress intended for Section 1115 waivers to be time-limited. The

Secretary may grant a Section 1115 waiver only “to the extent and for the period

necessary” to enable the state to carry out the experimental project. 42 U.S.C.

§ 1315(a)(1).

      71.       To the extent Paragraph 71 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 71 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                          32
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 33 of 142



      72.    Once the Secretary has approved a Section 1115 project, the costs of the

project are “regarded as expenditures under the State plan,” and thus are paid under

the same statutory formula that applies for a state’s expenditures under its State

plan. Id. § 1315(a)(2).

      72.    To the extent Paragraph 72 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 72 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      73.    The Patient Protection and Affordable Care Act (“ACA”) amended Sec-

tion 1115 to require transparency and improved opportunities for public comment

for state requests that would affect “eligibility, enrollment, benefits, cost-sharing,

or financing.” Pub. L. No. 111-148, § 10201(i), 124 Stat. 119, 917 (2010) (adding 42

U.S.C. § 1315(d)).

      73.    To the extent Paragraph 73 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 73 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      74.    Specifically, the ACA directed HHS to promulgate regulations requir-

ing notice and comment periods at both the state and federal levels that would be

                                         33
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 34 of 142



“sufficient to ensure a meaningful level of public input.” 42 U.S.C. § 1315(d)(2)(A),

(C).

       74.   To the extent Paragraph 74 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 74 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

       75.   The implementing regulations require the Secretary to follow certain

procedural requirements before he may approve a Section 1115 project. See 42 C.F.R.

§§ 431.400 to 431.416. In particular, after receiving a complete application from a

state (following a 30-day state-level public notice and comment period), the Secre-

tary must provide a 30-day public notice and comment period. 42 C.F.R. § 431.416.

       75.   To the extent Paragraph 75 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 75 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

       76.   CMS has recognized that these notice and comment procedures serve

an important public interest. Medicaid beneficiaries and other members of the pub-

lic have an interest in an “opportunity to comment on, and potentially influence the

design of, [a] state’s section 1115 demonstration project[.]” Letter from Elizabeth

                                         34
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 35 of 142



Richter, Acting Admin’r, Ctr. for Medicare & Medicaid Servs., to Stephane Ste-

phens, State Medicaid Dir., Texas Health and Human Servs. Comm’n 5 (Apr. 16,

2021), https://bit.ly/3wuFCdS. These interests are harmed when the public is de-

prived of an opportunity to comment on a proposed extension of an existing demon-

stration project, even if the state does not propose to modify the existing project,

because the public has a right to “comment on how the requested extension could

affect their access to high quality health care or to suggest new or alternative ap-

proaches for how the state could better achieve the goals of the demonstration.” Id.

“The public notice and opportunity for comment generally required by federal stat-

ute and regulation is of heightened importance” in cases where CMS proposes to

approve a project for a lengthy period of time. Id. (noting need for public comment

on proposal to extend Texas Section 1115 project for ten years).

      76.    To the extent Paragraph 76 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 76 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      77.    In addition, Section 1115 places explicit limits on any extension of

“state-wide, comprehensive demonstration projects.” See 42 U.S.C. §§ 1315(e), (f).

      77.    To the extent Paragraph 77 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

                                        35
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 36 of 142



documents, they are denied. Otherwise, Paragraph 77 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      78.    In 2017, CMS issued an Informational Bulletin announcing its intent

to “[w]here possible, and subject to the public notice and transparency requirements

… approve the extension of routine, successful, non-complex” Section 1115(a) waiv-

ers for a period of up to 10 years. Ctr. for Medicaid & CHIP Servs., CMS, CMCS

Informational Bulletin 3 (Nov. 6, 2017), https://bit.ly/3eB0hGb (“2017 Informational

Bulletin”) (emphasis added).

      78.    To the extent Paragraph 78 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 78 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      79.    CMS did not explain how this new policy could possibly comply with Sec-

tion 1115, which only permits the Secretary to grant a waiver to the extent and for

the period necessary to enable a state to carry out an experimental, pilot, or

demonstration project. See 42 U.S.C. § 1315(a)(1).

      79.    To the extent Paragraph 79 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                        36
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 37 of 142



documents, they are denied. Otherwise, Paragraph 79 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      80.    In January 2020, CMS issued a letter to State Medicaid Directors

titled “Healthy Adult Opportunity,” which announced its intent to approve Section

1115 projects implementing an aggregate or per-capita cap and shared savings fi-

nancing model. Ctr. for Medicaid & CHIP Servs., CMS, Dear State Medicaid Direc-

tor Letter 20-001 (Jan. 30, 2020), https://bit.ly/3xeyOCw. Under the policy, states

adopting that financing approach “will be granted extensive flexibility to test alter-

native approaches to implementing their Medicaid programs, including the ability to

make many ongoing program adjustments without the need for demonstration or

state plan amendments that require prior approval.” Id. at 1. CMS will permit states

to, among other things: eliminate retroactive eligibility, implement a closed pre-

scription drug formulary, “consistent with the EHB [Essential Health Benefits] re-

quirements,” and make “many program changes without prior CMS approval.” Id.

at 39–42.

      80 fn2.       The Affordable Care Act requires certain health insurance plans

to cover a set of Essential Health Benefits, which include prescription drugs. See 42

U.S.C. § 18022(b). Federal EHB regulations establish requirements regarding the

scope of coverage. See 45 C.F.R. § 156.122.

      80.    To the extent Paragraph 80 and Footnote 2 seek to characterize

the contents of publicly available documents, those documents speak for

themselves, and to the extent the allegations are inconsistent with publicly

                                         37
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 38 of 142



available documents, they are denied. Otherwise, Paragraph 80 and Foot-

note 2 contain legal conclusions to which no response is required, and the

legal conclusions are denied on that basis.

       81.    CMS issued the policy, which it characterized as “transformative” and

“unprecedented,” see CMS, Press Release: Trump Administration Announces Trans-

formative     Medicaid    Healthy    Adult    Opportunity     (Jan.   30,   2020),

https://go.cms.gov/2PamWjP, after Congress had repeatedly declined to amend the

Medicaid Act to cap federal Medicaid funding. See, e.g., American Health Care Act,

H.R. 1628, 115th Cong., § 121 (2017).

       81.    To the extent Paragraph 81 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied.

       82.    As of May 26, 2021, the Healthy Adult Opportunity letter no longer

appears on the HHS Guidance Portal, indicating that the agency has rescinded the

policy. See U.S. Dept. of Health & Human Services Guidance Portal, hhs.gov/guid-

ance (last visited May 26, 2021); see also Department of Health and Human Services

Good Guidance Practices, 85 Fed. Reg. 78,770, 78,777 (Dec. 7, 2020) (codified at 45

C.F.R. part 1) (stating “the Department can rescind a guidance document by not

posting it, or not maintaining its posting, on the HHS guidance repository”); 45

C.F.R. § 1.4(a)(3)(ii).

       82.    To the extent Paragraph 82 seeks to characterize the contents

of publicly available documents or websites, those documents or websites

                                        38
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 39 of 142



speak for themselves, and to the extent the allegations are inconsistent

with publicly available documents, they are denied. Paragraph 82 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis.

      E. Medicaid in Tennessee

      83.    Tennessee, like all other states, has elected to participate in Medicaid.

See Tenn. Code Ann. § 71-5-101 et seq.

      83.    Tennessee admits Paragraph 83.

      84.    The Division of TennCare within the Tennessee Department of Fi-

nance and Administration administers the program at the state level. See Tenn.

Medicaid State Plan, § 1 (1999).

      84.    Tennessee admits Paragraph 84.

      85.    The federal government’s FMAP for Tennessee is approximately 66%

of the cost of providing medical assistance through its Medicaid program. See 84

Fed. Reg. 66,204, 66,205 (Dec. 3, 2019) (fiscal year 2021), 85 Fed. Reg. 76,586, 76,588

(Nov. 30, 2020) (fiscal year 2022).

      85.    To the extent Paragraph 85 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 85 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.




                                          39
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 40 of 142



      86.    Tennessee is currently receiving an additional 6.2% in federal match-

ing funding due to the COVID public health emergency. See Families First Corona-

virus Response Act, Pub. L. No. 116-127, § 6008, 134 Stat. 178, 208 (2020). To

receive the enhanced FMAP, Tennessee must maintain the coverage of individuals

enrolled in Medicaid through the end of the month in which the public health emer-

gency ends. Id. § 6008(b)(3).

      86.    To the extent Paragraph 86 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 86 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      The TennCare Project

      87.    In 1993, HHS approved Tennessee’s application to implement a

Section 1115 Medicaid project known as “TennCare.” The initial goals of the demon-

stration were to extend health care coverage to virtually all uninsured Tennesseans

while controlling costs, primarily through mandatory enrollment of program bene-

ficiaries in capitated managed care plans and beneficiary cost-sharing. Gov. Ned

McWherter, TennCare: A New Direction in Health Care 6–7 (1993) (“TennCare 1115

Application”); see also Tenn. Div. of Health Care Fin. and Admin., TennCare II Ex-

tension Request 1 (2015), https://bit.ly/3naettm (“2015 Extension Application”).

      87.    To the extent Paragraph 87 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

                                        40
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 41 of 142



and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 87 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      88.    As part of the project, the federal government granted Tennessee a

waiver of the requirement to provide retroactive coverage to Medicaid beneficiar-

ies. Letter from Bruce C. Vladeck, Adm’r, Health Care Fin. Admin., Dep’t of Health

& Human Servs., to Mr. H. Russell White, Comm’r, Tenn. Dep’t of Health 2 (Nov.

18, 1993).

      88.    To the extent Paragraph 88 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Paragraph 88 contains legal con-

clusions to which no response is required, and the legal conclusions are

denied on that basis.

      89.    Less than one year after the project began, TennCare closed enrollment

to uninsured individuals due to lack of state funding. 2015 Extension Application at

2. Several of the MCOs that the State contracted with did not have sufficient expe-

rience or capital “to be successful.” Id.

      89.    To the extent Paragraph 89 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                            41
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 42 of 142



documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 89.

      90.     In 1999, the third largest MCO participating in TennCare was placed

in receivership for failing to pay health care providers. Division of TennCare,

TennCare Timeline, https://bit.ly/3xb7k0y (last visited May 26, 2021); Bill Carey,

Taxpayers May Dish Out $20 Million More for Xantus Creditors, NASHVILLE

POST, June 9, 2000, https://bit.ly/3aqT9e0 (reporting that when it was placed in

receivership, the MCO owed $87 million to health care providers).

      90.     To the extent Paragraph 90 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 90.

      91.     In 2000, another MCO was placed under the supervision of the State

for the same reason; the State terminated its contract the following year. Div. of

TennCare, TennCare Timeline. Several other managed care plans left TennCare.

See id.

      91.     To the extent Paragraph 91 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 91.




                                        42
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 43 of 142



      92.    Because MCOs were not reimbursing providers, providers dropped

out of their networks, leaving TennCare enrollees without access to health care

services.

      92.    To the extent Paragraph 92 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 92.

      93.    In 2001, the State contracted with BlueCross BlueShield of Tennessee

to administer TennCare Select, a PIHP intended “to provide a back-up arrange-

ment that would allow the state to transfer members from a problem MCO quickly

if that MCO should have to leave the program unexpectedly.” 2015 Extension Ap-

plication at 12. Over time, Tennessee began using TennCare Select to provide ser-

vices to children with special health care needs, including foster children, children

receiving Supplemental Security Income (“SSI”), and children under age 21 in a

nursing facility or intermediate care facility for individuals with intellectual disabil-

ities. Div. of TennCare, TennCare Timeline.

      93.    To the extent Paragraph 93 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 93.




                                           43
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 44 of 142



      The TennCare II Project

      94.     In 2002, HHS approved the “TennCare II” project. Letter from Thomas

A. Scully, Adm’r, Ctrs. for Medicare & Medicaid Servs., to Mr. John F. Tighe, Dep-

uty Comm’r of Fin. and Admin., Tenn. Dep’t of Fin. and Admin. (May 30, 2002).

TennCare II continued the core features of TennCare.

      94.     To the extent Paragraph 94 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 94 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      95.     Over the next 18 years, CMS repeatedly renewed TennCare II.

      95.     Tennessee admits Paragraph 95.

      96.     The latest renewal extended TennCare II through June 30, 2021. See

Letter from Vikki Wachino, Dir., Ctr. for Medicaid & CHIP Servs., to Dr. Wendy

Long, Dir., Bureau of TennCare, Tenn. Dep’t of Finance and Admin. (Dec. 16, 2016),

https://bit.ly/3gu5ZMA.

      96.     To the extent Paragraph 96 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 96 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

                                        44
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 45 of 142



      97.     Over the course of TennCare II, CMS approved various amendments to

the project. Responding to concerns about costs, in 2005, Tennessee eliminated cov-

erage for uninsured adults and reduced covered services, limiting the number of

prescription drugs a patient can have and eliminating coverage of dental care for

adults and methadone for adults with opioid use disorder. 2015 Extension Applica-

tion at 13, 15, 46–47.

      97.     To the extent Paragraph 97 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 97 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      98.     In 2009-2010, Tennessee received $850 million in increased federal

Medicaid funds when the American Recovery and Reinvestment Act (“ARRA”),

Pub. L. No. 111-5, increased the FMAP. Because the funds were part of an eco-

nomic stimulus package intended to immediately benefit households affected by the

Great Recession, Section 5001(f)(3) of ARRA provided that, “[a] State is not eligible

for an increase in its FMAP … if any amounts attributable (directly or indirectly) to

such increase are deposited or credited into any reserve or rainy day fund of the

State.”

      98.     To the extent Paragraph 98 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

                                         45
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 46 of 142



documents, they are denied. Paragraph 98 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      99.     Tennessee nonetheless deposited the entire ARRA Medicaid increase

in the state reserve fund, thereby diverting it to purposes unrelated to Medicaid.

      99.     Tennessee denies the allegations in Paragraph 99. Paragraph

99 also contains legal conclusions to which no response is required, and

the legal conclusions are denied on that basis.

      100.    Over the years, CMS permitted Tennessee to include additional Medi-

caid populations and services in its managed care system. For example, in 2010,

Tennessee initiated the “CHOICES” program, which requires older adults and indi-

viduals with disabilities who receive long term services and supports to receive those

services through MCOs. See CMS, TennCare II Special Terms and Conditions, 4–5,

15–16 (2009), https://bit.ly/2QHP5z2.

      100.    To the extent Paragraph 100 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 100 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      101.    Tennessee has expanded CHOICES over time. See, e.g., Letter from

Andrew M. Slavitt, Acting Adm’r, Ctr. for Medicaid & CHIP Servs. to Mr. Darin

Gordon, Dir., Bureau of TennCare (Feb. 2, 2016), https://bit.ly/3xe7Xq1 (allowing

                                         46
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 47 of 142



the State to implement “ECF CHOICES,” which requires certain individuals with

intellectual or developmental disabilities to receive home and community-based ser-

vices through MCOs).

      101.    To the extent Paragraph 101 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 101 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      102.    In July 2019, CMS approved an amendment that, on or after Au-

gust 1, 2019, children who are found eligible for SSI are moved out of TennCare

Select and into MCOs. Letter from Calder Lynch, Acting Deputy Adm’r and Dir.,

Ctr. for Medicaid & CHIP Servs., to Gabe Roberts, Dir., TennCare 4 (July 2, 2019),

https://bit.ly/3aseYd8.

      102.    To the extent Paragraph 102 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 102 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      103.    Over the past three years, Tennessee has terminated Medicaid or Chil-

dren’s Health Insurance Program (“CHIP”) coverage for 238,000 children, most of

them without a finding that they were ineligible. Tennessee is among the states

                                        47
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 48 of 142



with the largest increases in uninsured children, with about 83,000 children having

no health insurance in 2018. See Joan Alker and Lauren Roygardner, Georgetown

Univ. Health Policy Inst., The Number of Uninsured Children is on the Rise 9, 15

(2019). During the same period, thousands of elderly and disabled Medicaid- Medi-

care beneficiaries have also erroneously lost coverage without prior notice or an op-

portunity for a fair hearing.

      103.   Tennessee denies Paragraph 103.

      Proposed Amendment 42 to the TennCare II Project

      104.   In November 2019, Tennessee submitted to CMS Amendment 42 to

TennCare II, which it characterized as “reimagining the Medicaid financing model,

and with it the relationship between the state and federal government.” Letter from

John G. Roberts, Dir., Div. of TennCare, to Judith Cash, Dir., State Demonstrations

Group, Ctrs. for Medicare & Medicaid Servs., 2 (Nov. 20, 2019); Div. of TennCare,

TennCare II Demonstration Amendment 42, Modified Block Grant and Accounta-

bility (2019), https://bit.ly/3dDQNua (“2019 Amendment Application”). The State

claimed that over the course of TennCare, it had saved the federal government bil-

lions of dollars, 2019 Amendment Application at iii, and CMS should reward its

“good stewardship” with additional federal investment, id. at 4.

      104.   To the extent Paragraph 104 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 104.

                                         48
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 49 of 142



         105.   To that end, Amendment 42 requested permission to convert the

TennCare financing structure to a block grant. Id. at 1, 6–12. Under the proposal,

if the State were to spend less than the allotted amount in any given year, it would

keep 50% of the federal share of the amount saved. Id. at 1, 10. The proposal indi-

cated that if the State were to spend more than the block grant amount in any given

year, the demonstration would be discontinued. Id. at 11.

         105.   To the extent Paragraph 105 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 105.

         106.   To ensure that it could “manage its Medicaid program within the new

block grant financing arrangement,” Tennessee requested “flexibility from excessive

or unnecessary federal intervention in its Medicaid program.” Id. at iv; see also id.

at 13.

         106.   To the extent Paragraph 106 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 106.

         107.   Tennessee asked for “flexibility” to, among other things: (1) spend the

block grant on items or services not otherwise eligible for federal Medicaid funding,

so long as it “determines that such expenditures will benefit the health of members”

                                           49
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 50 of 142



or lead to improved health outcomes, id. at 14; (2) limit access to outpatient pre-

scription drugs by implementing a “closed formulary” that does not comply with the

requirements of the Medicaid Act, id. at 14–16; (3) target services to particular ben-

eficiaries, id. at 16–17; and (4) add optional services or increase the amount, dura-

tion, and scope of covered benefits without CMS approval, id. at 21. See also id. at

25.

      107.   To the extent Paragraph 107 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 107.

      108.   According to Tennessee, the goal of the amendment was “to demon-

strate that an alternative model of federal participation in state Medicaid programs

will lead to Medicaid programs that are more financially sustainable for states and

the federal government, without compromising access to care, quality of care, or

health outcomes.” Id. at 26.

      108.   To the extent Paragraph 108 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 108.

      109.   On November 26, 2019, CMS announced that the Amendment 42

request was complete and that a 30-day public comment period would open on the

                                         50
         Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 51 of 142



CMS website. Letter from Andrea Casart, CMS, to John G. Roberts, Dir., TennCare

(Nov. 26, 2019), https://bit.ly/3dCbyGI. CMS opened the public comment portal the

following day. See Medicaid.gov, TennCare II – Amendment 42: Block Grant,

https://bit.ly/3dENnrf.

        109.   To the extent Paragraph 109 seeks to characterize the contents

of publicly available documents or webpages, those documents or

webpages speak for themselves, and to the extent the allegations are in-

consistent with publicly available documents or webpages, they are de-

nied.

        110.   On December 4, 2019, the Tennessee Justice Center (“TJC”) wrote

to the then Administrator of CMS, Seema Verma, expressing concern that the com-

ment period was occurring during the winter holiday (including both Thanksgiving

and Christmas) and requesting that it be extended beyond December 27, 2019 to

ensure a meaningful level of public input.

        110.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 110, and on

that basis they are denied.

        111.   The CMS comment portal went offline on December 21, 2019. On De-

cember 23, 2019, the National Health Law Program emailed a letter to Administra-

tor Verma warning that the comment portal was down and had been down since De-

cember 21, 2019. The letter requested that, because of the confusion and obstacles




                                        51
         Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 52 of 142



to submitting comments while the portal was offline, CMS extend the comment pe-

riod.

        111.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 111, and on

that basis they are denied.

        112.   The CMS comment portal reopened later on December 23, 2019. CMS

closed the comment period as scheduled on Friday, December 27, 2019. The portal

was open for less than 28 days.

        112.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 112, and on

that basis they are denied.

        113.   In a February 25, 2020 letter, CMS rejected TJC’s December 4, 2019

request for an extension of the comment period.

        113.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 113, and on

that basis they are denied.

        114.   On November 9, 2020, while the Amendment 42 application was still

pending, Tennessee released a draft application proposing to renew the TennCare

II managed care program for a period of ten years. See Div. of TennCare, Notice of

Application to Extend the TennCare II Demonstration             (Nov.   9,   2020),




                                        52
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 53 of 142



https://bit.ly/3xhUYUC; Tenn. Dep’t of Fin. & Admin., Div. of TennCare, TennCare

II Demonstration Extension Application, Draft (2020), https://bit.ly/3awoJaf.

      114.   To the extent Paragraph 114 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 114.

      115.   The State held a public comment period on this proposal from Novem-

ber 9, 2020 through December 11, 2020.

      115.   To the extent Paragraph 115 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 115.

      116.   However, Tennessee never submitted the application to renew

TennCare II to CMS.

      116.   To the extent Paragraph 116 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 116.




                                         53
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 54 of 142



      117.   CMS did not hold a public comment period on the proposal to extend

the TennCare II project.

      117.   To the extent Paragraph 117 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 117.

      The TennCare III Project

      118.   On January 8, 2021, Administrator Verma issued a final decision

approving a “new” Section 1115 project, which CMS named “TennCare III.” See

Letter from Seema Verma, Adm’r, Ctrs. for Medicare & Medicaid Servs., to Stephen

Smith, Dir., TennCare, Tenn. Dep’t of Fin. and Admin. (Jan. 8, 2021),

https://bit.ly/2QPxuVN (“TennCare III Approval Letter”); see also CMS, TennCare

III Waiver List; CMS, TennCare III Expenditure Authority; CMS, TennCare III

Special Terms and Conditions (corrected Jan. 20, 2021) (collectively at

https://bit.ly/3atXTiV). In effect, the approval extended the existing TennCare II

project and adopted a modified version of the block grant concept that Tennessee

had characterized in its Amendment 42 Application. See TennCare III Approval

Letter at 1 (explaining that TennCare III “subsumes” the TennCare II project).

      118.   To the extent Paragraph 118 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 118 also contains legal conclusions


                                       54
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 55 of 142



to which no response is required, and the legal conclusions are denied on

that basis. Tennessee otherwise denies the allegations in Paragraph 118.

      119.   The TennCare III approval was cobbled together in such haste that it

was riddled with errors and internal conflicts. On January 20, 2021, the very day

the then-current administration was leaving office, CMS issued extensive “technical

corrections” to the project to “ensure that the special terms and conditions (STC)

reflect how the state is/will be operating the TennCare III demonstration.” Letter

from Andrea J. Casart, Dir., Div. of Eligibility and Coverage, State Demonstrations

Group, Ctr. for Medicaid & CHIP Servs., to Stephen Smith, Dir., TennCare, Tenn.

Dep’t of Fin. and Admin. (Jan. 20, 2021), https://bit.ly/3vcqYaS.

      119.   To the extent Paragraph 119 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Otherwise, Tennessee denies the allegations

in Paragraph 119.

      120.   CMS approved TennCare III for a period of ten years. Id. at 1, 5. CMS

stated that it approved the project for ten years to give the State sufficient time to

test its “innovative approach,” id., and reduce “the future administrative burden

associated with having to renew the demonstration more frequently,” id. at 9.

      120.   To the extent Paragraph 120 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 120 also contains legal conclusions

                                         55
           Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 56 of 142



to which no response is required, and the legal conclusions are denied on

that basis.

          121.   CMS did not acknowledge its existing policy regarding its criteria for

the approval of a Section 1115 project for ten years, see 2017 Information Bulletin

at 3 (limiting ten-year approvals to “routine, successful, non-complex” waivers), or

offer any rationale as to why it was departing from that policy.

          121.   To the extent Paragraph 121 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 121 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

          122.   The TennCare III approval preserves the features of TennCare II,

with minor changes. See id. at 3–4. As a result, although CMS never gave the

public an opportunity to comment on the extension of the TennCare II project,

under TennCare III, all beneficiaries must continue to enroll in managed care.

TennCare III Special Terms and Conditions (“STCs”) at 78–80; see also id. at 54–

55 (listing services carved out of managed care and provided on a fee-for- services

basis).

          122.   To the extent Paragraph 122 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 122 also contains legal conclusions

                                            56
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 57 of 142



to which no response is required, and the legal conclusions are denied on

that basis.

      123.    The TennCare III approval also continues the waiver of retroactive

eligibility, which has been in place since 1994. TennCare III Waiver List at 2; 2015

Extension Application at iv, 25. As a result, although CMS never gave the public an

opportunity to comment on the extension of the TennCare II project, under

TennCare III, adult beneficiaries continue to lose the protection of retroactive cov-

erage. As of July 1, 2021, the waiver of retroactive coverage will not apply to bene-

ficiaries who are pregnant and/or under age 21. TennCare III Waiver List at 2.

      123.    To the extent Paragraph 123 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 123 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      124.    In approving TennCare III, CMS did not say how the continuation of

the elimination of retroactive coverage is experimental, likely to yield any additional

information, or likely to promote the objectives of the Medicaid Act.

      124.    To the extent Paragraph 124 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 124 also contains legal conclusions




                                          57
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 58 of 142



to which no response is required, and the legal conclusions are denied on

that basis.

      125.    TennCare III also includes several new components, as characterized

in detail below.

      125.    To the extent Paragraph 125 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 125 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      Aggregate Cap and Shared Savings

      126.    TennCare III will operate under what CMS has labeled an “aggregate

cap.” See TennCare III Approval Letter at 4. For the first five years of the project,

the amount of the cap is based on Medicaid enrollment and expenditures from 2019,

increased for inflation using the President’s budget trend rate. TennCare III STCs

at 104–05. If enrollment in any given year is 1% above or below the baseline level,

CMS will adjust the cap to reflect actual enrollment. Id. For the second five years

of the project, CMS will adjust the cap to reflect actual expenditures from 2021 to

2025. Id. at 105.

      126.    To the extent Paragraph 126 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 126 also contains legal conclusions

                                         58
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 59 of 142



to which no response is required, and the legal conclusions are denied on

that basis.

       127. This aggregate cap means that Tennessee is at financial risk if:

(1) enrollment is between 0% and 1% higher than the baseline level; and/or

(2) per-member-per-month costs rise faster than inflation.

      127.    To the extent Paragraph 127 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 127 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      128.    If Tennessee’s costs exceed the aggregate cap, the State will not re-

ceive federal reimbursement for the excess amount. Id.; TennCare III Approval Let-

ter at 12; see also TennCare III STCs at 105. If that occurs, Tennessee will receive

an FMAP for its expenditures on medical assistance that is lower than the FMAP

Congress has required in 42 U.S.C. § 1396b.

      128.    To the extent Paragraph 128 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 128 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.




                                        59
         Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 60 of 142



      129.    If the State underspends the aggregate cap in any given year, it can

“earn” up to 55% of the federal savings achieved. TennCare III Approval Letter at

5, 6; TennCare III STCs at 58.

      129.    To the extent Paragraph 129 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 129 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      130.    Under the TennCare III approval, the State is prohibited from using

the savings on Medicaid items or services covered under the state plan. TennCare

III STCs at 57. Instead, the approval directs the State to spend the savings on “Des-

ignated State Investment Programs” (DSIPs) funded as of December 31, 2020, as

specified in the STCs. See id. at 57, 209–10. Nothing in the STCs prevents Tennes-

see from using the additional federal funding to supplant current state funding for

DSIPs.

      130.    To the extent Paragraph 130 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 130 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.




                                         60
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 61 of 142



       131.   If Tennessee does earn federal savings, it will receive federal funding

in violation of the funding scheme Congress set forth in 42 U.S.C. § 1396b.

       131.   Paragraph 131 contains legal conclusions to which no response

is required, and the legal conclusions are denied on that basis. Otherwise,

Tennessee denies the allegations in Paragraph 131.

       132.   CMS claimed that the new financing structure is likely to promote the

objectives of the Medicaid Act by allowing the State to “better manage its limited

resources in such a way that may result in achieving savings, which in turn can be

used to pay for expanded state health programs ….” TennCare III Approval Letter

at 10. These state health programs, CMS asserted, could “improve health outcomes

and increase the efficiency and quality of care that Medicaid beneficiaries and sim-

ilar populations receive.” Id.; see also id. at 7.

       132.   To the extent Paragraph 132 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 132 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

       133.   In the approval, CMS acknowledged that Section 1115 does not give it

the authority to alter the federal Medicaid matching rate set forth in § 1396b. Id.

at 11. See also Letter from Seema Verma, Adm’r, CMS, to Dave Richard, Deputy

Sec’y for Medical Assistance, N.C. Dep’t of Health & Human Servs. 6 (Oct. 19, 2018),




                                           61
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 62 of 142



https://bit.ly/32z2H26 (asserting that Section 1115 does not allow alteration of the

federal matching rate).

      133.    To the extent Paragraph 133 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 133 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      134.    CMS also stated that “[w]hile TennCare III is not [a Healthy Adult

Opportunity] demonstration as set forth in the Secretary’s January 30, 2020 State

Medicaid Director Letter, it provides Tennessee with some similar flexibilities in

exchange for managing its program under a funding ceiling and assuming some fi-

nancial risk.” TennCare III Approval Letter at 4; see also id. at 6 (noting that the

Healthy Adult Opportunity initiative “provided for a new opportunity to use a por-

tion of savings for existing state-funded health programs when quality metrics were

met” and CMS “extended similar [Healthy Adult Opportunity] policy principles to

this approval for DSIP”).See also Letter from Seema Verma, Adm’r, CMS, to Presi-

dent Trump at 3 (Jan. 14, 2021) (“Just this month, the state of Tennessee became

the first state CMS approved for a block grant funding structure, using our innova-

tive proposal early last year as a conceptual foundation.”).

      134.    To the extent Paragraph 134 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

                                         62
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 63 of 142



documents, they are denied. Paragraph 134 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      Limiting Coverage of Prescription Drugs: Closed Formulary

      135.    The TennCare III approval allows Tennessee to implement a pre-

scription drug formulary for beneficiaries age 21 and over that does not comply

with the requirements in 42 U.S.C. § 1396r-8. TennCare III Approval Letter at 5–

6. Generally, consistent with the Essential Health Benefits requirements, the

State’s formulary can exclude drugs as long as it covers the greater of: (1) one drug

in each United States Pharmacopeia category and class; or (2) the same number of

drugs in each category and class as the Essential Health Benefits benchmark plan.

TennCare III STCs at 82.

      135.    To the extent Paragraph 135 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 135 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      136.    There are exceptions. Tennessee must cover all FDA-approved drugs

to treat opioid use disorders. Id. The State must comply with the Medicare Part D

requirement to cover “substantially all” drugs in six classes. Id.

      136.    To the extent Paragraph 136 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

                                         63
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 64 of 142



and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 136 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      137.    The State must establish a process for beneficiaries to request cover-

age for drugs that are not on the formulary when clinically appropriate. Id. at 83.

      137.    To the extent Paragraph 137 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 137 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      138.    Despite not covering prescription drugs as required under Section

1396r-8, Tennessee will continue to receive rebates from manufacturers as set forth

in the Medicaid Act. TennCare III Approval Letter at 5–6; TennCare III STCs at 83.

      138.    To the extent Paragraph 138 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 138 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      139.    In 2018, CMS denied Massachusetts’s request to implement a closed

formulary. See Letter from Tim Hill, Acting Dir., Ctr. for Medicaid & CHIP Servs.,

                                         64
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 65 of 142



to Daniel Tsai, Assistant Sec’y, Mass Health, at 2 (June 27, 2018). CMS indicated

at that time that a state would only be permitted to adopt a closed formulary if

the state agreed to forgo the rebates available under § 1396r-8 and negotiate

prices directly with manufacturers. Id.

      139.    To the extent Paragraph 139 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 139 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      140.    In approving TennCare III, CMS did not acknowledge its existing

policy on this issue and did not provide a rationale for its change in position.

      140.    To the extent Paragraph 140 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 140 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

      141.    In approving TennCare III, CMS did not offer any reasoning to

explain how restricting coverage of prescription drugs is experimental or likely to

promote the objectives of the Medicaid Act.

      141.    To the extent Paragraph 141 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

                                          65
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 66 of 142



and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 141 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

       Waiving Reasonable Promptness and Comparability for New Eligibility
       Groups or Services

       142.   The TennCare III approval authorizes Tennessee to ignore the Med-

icaid Act’s requirements for reasonable promptness and comparability if it chooses,

at some unspecified time over the next 10 years, to cover Medicaid populations

and/or services that it did not cover as of December 31, 2020. TennCare III Approval

Letter at 5; CMS, Expenditure Authority at 4, 9, 10. This means that if the State

decides to cover a new eligibility group, it is free “to limit the [eligibility] group and

vary the benefit package from the state plan.” TennCare III Approval Letter at 5; see

CMS, Expenditure Authority at 4, 9, 10.

       142.   To the extent Paragraph 142 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Paragraph 142 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis.

       143.   In approving TennCare III, CMS did not attempt to explain how grant-

ing a blanket waiver of the reasonable promptness and comparability requirements




                                           66
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 67 of 142



for unspecified optional populations and/or services already characterized by the

Medicaid Act is permissible under Section 1115.

       143.   To the extent Paragraph 143 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 143.

       144.   CMS only made a general statement that the “administrative flex-

ibility” could enable the State to more quickly “respond to changes in demographics,

economic conditions, or emerging public health issues.” TennCare III Approval Let-

ter at 5.

       144.   To the extent Paragraph 144 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available

documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 144.

       145.   CMS’s TennCare III Approval Letter did not mention the COVID-19

public health emergency or its effect on Medicaid enrollment, Medicaid spending,

or the health of Medicaid beneficiaries.

       145.   To the extent Paragraph 145 seeks to characterize the contents

of publicly available documents, those documents speak for themselves,

and to the extent the allegations are inconsistent with publicly available




                                           67
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 68 of 142



documents, they are denied. Tennessee otherwise denies the allegations in

Paragraph 145.

      F. Effects of the TennCare III Approval on the Plaintiffs

      146.   Tennessee, and its contracting managed care plans, have repeatedly

failed to provide the thirteen Plaintiff Medicaid beneficiaries with access to medi-

cally necessary services. By continuing the managed care program, introducing the

aggregate cap and shared savings financing scheme, and permitting the State to

impose additional limits on prescription drug coverage, the TennCare III approval

will only intensify the harm that these beneficiaries have suffered.

      146.   Tennessee denies the allegations in Paragraph 146.

      147.   The TennCare III approval rewards Tennessee for reducing its Medi-

caid spending on covered services. To do that, Tennessee will have to reduce the

capitated rates paid to MCOs and TennCare Select. The managed care plans, in

turn, will have two principal avenues to cut their costs under TennCare III: reduce

the amount paid to providers for covered services or further restrict enrollee utili-

zation of covered services.

      147.   Tennessee denies the allegations in Paragraph 147.

      148.   Either path will harm frail enrollees with the greatest medical need

and highest costs, including the Plaintiff Medicaid beneficiaries. Lowering provider

reimbursement rates will discourage providers, including specialists, from treating

TennCare patients and erode the already grossly inadequate managed care provider

networks. Inadequate provider networks have been and continue to be a particular




                                         68
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 69 of 142



problem for children and adults who have complex medical co- morbidities that re-

quire treatment from medical specialists and/or long-term services and supports, in-

cluding the Plaintiffs.

      148.   Tennessee denies the allegations in Paragraph 148.

      149.   Permitting managed care plans to apply more stringent utilization con-

trols will also cause enrollees to lose access to covered services. Tennessee already

grants plans broad discretion to deny care prescribed by an enrollee’s treating pro-

vider by finding that it is not medically necessary. As illustrated by the Plaintiff

Medicaid beneficiaries’ experiences, the plans frequently (and erroneously) deter-

mine that a less costly service––or no service at all––is adequate. Because aggres-

sive utilization controls are costly to administer, and therefore only produce net sav-

ings if reserved for the most expensive services, the TennCare III approval will dis-

proportionately harm enrollees with disabilities, including the Plaintiff Medicaid

beneficiaries, none of whom were given the opportunity to comment on the

TennCare III project as required.

      149.   Tennessee denies the allegations in Paragraph 149.

      Brylee McCutchen

      150.   Plaintiff Brylee McCutchen is 20 years old and lives in Hendersonville,

Tennessee with his parents Brandi and Jody McCutchen.

      150.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding whether Brylee

lives with his parents Brandi and Jody McCutchen, and on that basis they

are denied. Otherwise, Tennessee admits the allegations in Paragraph 150.

                                          69
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 70 of 142



         151.   Brylee was diagnosed with severe cerebral palsy shortly after he was

born. He has also been diagnosed with scoliosis. He has a gastronomy tube (“G-

tube”) and a tracheostomy. He is unable to walk, communicate verbally, clear his

airway, or perform any activities of daily living.

         151.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 151, and on

that basis they are denied.

         152.   Brylee must be monitored continually by skilled nurses to ensure that

his G-tube is not displaced by a spasm, to monitor the operation of his baclofen

pump, which was surgically implanted in his stomach and helps reduce spasms, and

to monitor his venting and feeding to prevent aspiration. Failure to immediately

detect and respond to such events could be fatal. In addition, his baclofen pump has

to be filled every three months and replaced every five years. If the pump fails and

the family does not hear the internal alarm to rush him to the hospital, it could be

fatal.

         152.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 152, and on

that basis they are denied.

         153.   Because Brylee can only communicate pain by grimacing, contin-

uous skilled nursing care is required to monitor his facial expressions and spasms at

all times to determine when he needs pain medication. If he does not receive pain




                                          70
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 71 of 142



medication when needed, his oxygen saturation decreases while his heart rate and

body temperature increase. He must be hospitalized when this happens.

      153.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 153, and on

that basis they are denied.

      154.    Brylee must be repositioned at least every two hours to keep his skin

from breaking down and to preserve motility in his lungs. He has a history of

skin breakdowns from being hospitalized, and private duty nursing (“PDN”) care

has helped to maintain his skin integrity and prevent infection.

      154.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 154, and on

that basis they are denied.

      155.    Due to his severe disabilities, Brylee has received SSI benefits and

been enrolled in TennCare since 2006. TennCare has assigned him to TennCare

Select.

      155.    Tennessee admits that Brylee has received SSI benefits and

been enrolled in TennCare since 2006. Tennessee admits that Brylee is cur-

rently assigned to TennCare Select. Otherwise, Paragraph 155 contains le-

gal conclusions to which no response is required, and on that basis they

are denied.

      156.    Since 2006, TennCare Select has covered full-time, or 168 hours per

week, of PDN care for Brylee. His physician wrote a renewal order for Brylee to

continue receiving 168 weekly hours of skilled care for 52 weeks starting February

                                        71
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 72 of 142



27, 2020. Since TennCare Select has acknowledged the medical necessity of 24/7

nursing care for so long, and Brylee’s condition only worsens with age, approval of

the continued care should have been routine.

      156.   To the extent Paragraph 156 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 156, and on

that basis they are denied.

      157.   On June 19, 2020, TennCare Select sent a letter to Brylee’s mother

informing her that, as of June 29, 2020, it was reducing his PDN care to 20 hours

per day (140 hours per week) because the care he was receiving was no longer med-

ically necessary.

      157.   To the extent Paragraph 157 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied.

      158.   Brandi filed an appeal on her son’s behalf on June 29, 2020. On July

17, 2020, TennCare Select sent Brandi a letter continuing to deny the 168 hours

per week ordered by her son’s physician but increasing its authorization from 140

to 150 hours per week.

      158.   To the extent Paragraph 158 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied.

                                        72
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 73 of 142



      159.   In response to Brandi’s appeal, TennCare arranged for a Nashville ob-

stetrician- gynecologist to review TennCare Select’s denial of continuous PDN care.

The consultant ratified the denial, observing that Brylee’s parents could meet his

needs during the 18 hours each week when skilled nurses would no longer be availa-

ble. Neither of Brylee’s parents has any nursing training. TennCare continued to re-

sist the appeal.

      159.   To the extent Paragraph 159 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 159, and on

that basis they are denied.

      160.   Brylee’s pro bono counsel entered appearances in the administrative

appeal and had various communications with TennCare’s attorney with the goal of

setting the matter for a full and fair hearing.

      160.   To the extent Paragraph 160 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 160, and on

that basis they are denied.

      161.   In January 2021, as Brylee’s counsel communicated with TennCare’s

counsel regarding the appeal, TennCare Select conducted a fourth assessment of

                                          73
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 74 of 142



Brylee’s care needs. At that point, and facing a hearing on the appeal, TennCare

Select finally relented and agreed that it would cover Brylee’s 24/7 nursing needs

through August 1, 2021.

      161.   To the extent Paragraph 161 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 161, and on

that basis they are denied.

      162.   Based on TennCare Select’s letter stating that it would provide Brylee

with 168 hours of PDN care per week through August 1, 2021, an administrative

law judge ordered TennCare to provide the care as promised and dismissed the ap-

peal on March 9, 2021.

      162.   To the extent Paragraph 162 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 162, and on

that basis they are denied.

      163.   TennCare Select, however, will review Brylee’s care needs again before

deciding whether to continue his 168 hours of PDN care beyond August 1, 2021.

      163.   To the extent Paragraph 163 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

                                        74
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 75 of 142



allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 163, and on

that basis they are denied.

      164.   Brylee’s disabling, chronic health conditions will not go away. Yet,

he has experienced repeated efforts on TennCare’s behalf to reduce his approved

services even though his conditions have not improved. Brylee’s health care is highly

expensive. CMS’s approval of TennCare III harms him because it will cause the State

to further reduce the quality and sufficiency of his care. CMS’s approval of TennCare

III also harms Brylee because it deprives him of freedom of choice of providers and

continues to subject him to managed care contractors’ efforts to deny coverage for

medically necessary care.

      164.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding Brylee’s condi-

tion, and on that basis the allegations are denied. Paragraph 164 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 164.

      165.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived Brylee and his mother, Brandi, of the op-

portunity to have their objections to the project considered.

      165.   Tennessee denies the allegations in Paragraph 165.

                                         75
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 76 of 142



      Binta Barrow

      166.   Plaintiff Binta Barrow, who is 25 years old, lives with her mother, Sadi-

atou Jallow, in Knoxville, Tennessee.

      166.   Tennessee admits the allegations in Paragraph 166.

      167.   Binta has been diagnosed with Dandy-Walker syndrome, a rare con-

genital brain malformation. She is blind and non-ambulatory, and she has frequent

seizures. Binta’s extremely fragile condition will never improve and is gradually

declining with age.

      167.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 167, and on

that basis they are denied.

      168.   Binta has been receiving SSI since 2000. She is enrolled in

TennCare and is assigned to TennCare Select.

      168.   Tennessee admits that Binta has received SSI Medicaid since

on or before the year 2000 and that Binta is currently assigned to TennCare

Select. Otherwise, Tennessee denies the allegations in Paragraph 168.

      169.   TennCare Select is currently supposed to provide 126 hours per week

of PDN care and 72 hours per week of home health aide care for Binta.

      169.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 169, and on

that basis they are denied.




                                         76
           Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 77 of 142



       170.    However, TennCare Select has routinely failed for more than a decade

to adequately staff the shifts it is paid to cover.

       170.    Tennessee denies the allegations in Paragraph 170.

       171.    Sadiatou has a serious heart disease and is unable to lift Binta. In

January 2018, when one of many missed shifts left Sadiatou to try to care for her

daughter by herself, the exertion exacerbated her heart condition, requiring her

emergency hospitalization for several days.

       171.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 171, and on

that basis they are denied.

       172.    On April 26, 2019, a TennCare representative and two TennCare Se-

lect representatives went to Sadiatou’s home. An assessment just the previous year

had confirmed the medical necessity of the nursing care that Binta’s doctors pre-

scribed and the reality that her condition would never improve. Still, the official

visitors were there to re-evaluate Binta’s condition to determine whether the level

of nursing care was still medically necessary. They confirmed that Binta still re-

quired the prescribed level of care, but TennCare Select still failed to reliably pro-

vide it.

       172.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 172, and on

that basis they are denied.

       173.    By July 16, 2020, no certified nurse assistant was providing night

coverage for Binta. Sadiatou was forced to stay up for the entire night every day of

                                           77
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 78 of 142



the week to care for her. In a letter dated July 2, 2020, TennCare Select informed

Sadiatou that it would not be able to staff those shifts for another month. This letter

became a template, with the health plan writing at the beginning of each month to

are inform Sadiatou that the shifts would remain unstaffed for the next month. The

Tennessee Justice Center continued to report these lapses to TennCare’s General

Counsel.

      173.   To the extent Paragraph 173 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 173, and on

that basis they are denied.

      174.   On August 2, 2020, Binta was hospitalized due to aspiration pneu-

monia. The hospital staff doubted she would survive. Fortunately, she recovered

and was sent home with oxygen treatment that required even more careful moni-

toring than she was already receiving. However, she continued to go without certi-

fied nurse assistant care during the night.

      174.   To avoid inappropriate disclosure of protected health infor-

mation under the Health Insurance Portability and Accountability Act Pri-

vacy Rule, Tennessee can neither admit nor deny the allegations in Para-

graph 174, and on that basis the allegations are denied.




                                          78
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 79 of 142



      175.   That same month, under the physical and emotional strain of trying

to care for her daughter without the necessary PDN or home health care, Sadiatou’s

heart disease worsened.

      175.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 175, and on

that basis they are denied.

      176.   On September 10, 2020, TennCare Select wrote to Sadiatou that it

would not be able to provide the full 72 hours of home health aide care for Binta

until October 21, 2020. On October 21, 2020, TennCare Select wrote to Sadiatou

that it would not provide the full 72 hours of home health aide care for Binta until

December 2, 2020.

      176.   To the extent Paragraph 176 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 176, and on

that basis they are denied.

      177.   On January 25, 2021, after complaints by the Tennessee Justice Center

to TennCare’s General Counsel, a TennCare Select manager assured Sadiatou that,

going forward, nursing shifts would be fully staffed. However, as of April 20, 2021,

on the eve of the filing of this case, multiple shifts remained unstaffed. After this

case was filed, TennCare Select again assured Sadiaou that, going forward, nursing

shifts would be fully staffed, but as of May 26, 2021, many shifts continued to be

                                         79
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 80 of 142



missed. When nurses are not present, Binta cannot be moved from her bed; being

immobile for hours on end causes her pain and even seizures.

      177.   To the extent Paragraph 177 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 177, and on

that basis they are denied.

      178.   Binta’s disabling, chronic conditions will not go away or improve. Yet,

she has experienced repeated efforts on TennCare’s behalf to reduce her services.

Her care is highly expensive and has been targeted for cuts by TennCare Select.

CMS’s approval of TennCare III harms Binta because it will cause the State to fur-

ther reduce the quality and sufficiency of her care. CMS’s approval of TennCare III

also harms Binta because it deprives her of freedom of choice of providers, locking

her into TennCare contractors’ provider networks that are inadequate to safely and

reliably meet her medical needs.

      178.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding Binta’s condi-

tion, and on that basis the allegations are denied. Paragraph 178 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 178.




                                        80
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 81 of 142



      179.    By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived Binta and her mother of the opportunity

to have their objections to the project considered.

      179.    Tennessee denies the allegations in Paragraph 179.

      M.A.C

      180.    Plaintiff M.A.C., who is 17 years old, lives in Clarksville, Tennessee,

with her parents, M.C. and R.C. Her parents have cared for M.A.C. since she was 7

years old, when the Tennessee Department of Children’s Services (“DCS”) placed

M.A.C. and her siblings with them as foster parents. Her parents formally adopted

M.A.C. when she was around 10 years old.

      180.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 180, and on

that basis they are denied.

      181.    M.A.C. is diagnosed with cerebral palsy, diabetes, and multiple

chronic medical conditions as well as severe developmental delays. She is nonverbal,

non-ambulatory, and requires constant nursing care and assistance with all activi-

ties of daily living. Her medical care is directed at preventing deterioration in her

health.

      181.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 181, and on

that basis they are denied.




                                         81
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 82 of 142



       182.   M.A.C. is enrolled in TennCare and is assigned to the Amerigroup

MCO.

       182.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 182, and on

that basis they are denied.

       183.   Approximately two years ago, when M.A.C. was 15 years old, her

MCO cut coverage of her PDN services from 80 hours to 50 hours per week. The

reduction in services occurred even though there had been no improvement in her

medical conditions.

       183.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 183, and on

that basis they are denied.

       184.   From August 2020 until early January 2021, the MCO did not provide

any of the 50 hours per week of approved PDN services. M.A.C. is locked into her

MCO’s provider network; however, her mother and care coordinators were unable

to find skilled nurses to care for M.A.C. M.A.C.’s mother, who is not trained or li-

censed as a nurse, had to try to provide all of M.A.C.’s care for five months with help

from other untrained family members.

       184.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 184, and on

that basis they are denied.




                                          82
         Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 83 of 142



        185.   Only after M.A.C.’s parents obtained the Tennessee Justice Center’s

assistance in pursuing an appeal to an administrative hearing did Amerigroup re-

store her PDN services, and it has provided her 50 hours per week since January 4,

2021.

        185.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 185, and on

that basis they are denied.

        186.   On March 22, 2021, the MCO again could not find staff for M.A.C.’s PDN

services. Her mother, M.C., is again providing all of M.A.C.’s care.

        186.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 186, and on

that basis they are denied.

        187.   M.A.C.’s disabling, chronic health conditions will not go away.

M.A.C. has experienced repeated efforts on TennCare’s behalf to reduce her services

even though her disabling conditions have not improved. M.A.C.’s care is highly ex-

pensive. CMS’s approval of TennCare III harms M.A.C. because it will cause the

State to further reduce the quality and sufficiency of her care. CMS’s approval of

TennCare III also harms M.A.C. because it continues to subject her to managed care

contractors’ efforts to deny coverage for medically necessary care and deprives her




                                          83
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 84 of 142



of freedom of choice of providers, locking her into TennCare contractors’ provider

networks that are inadequate to safely and reliably meet her medical needs.

      187.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding M.A.C.’s condi-

tion, and on that basis the allegations are denied. Paragraph 187 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 187.

      188.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived M.A.C. and her parents of the oppor-

tunity to have their objections to the project considered.

      188.   Tennessee denies the allegations in Paragraph 188.

      Amira Cofer

      189.   Plaintiff Amira Cofer is 21 years old. She lives in Emory Gap, Tennes-

see, with her mother, Melanie Cofer.

      189.   Tennessee admits the allegations in Paragraph 189.

      190.   When she was 18 years old, Amira sustained a traumatic brain

injury in a car accident. She is quadriplegic and has dystonia, a progressive condi-

tion involving uncontrolled muscle contractions. Amira is nonverbal, requires tube




                                          84
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 85 of 142



feeding, is incontinent of bowel and bladder, and requires constant hands-on assis-

tance to meet her needs.

      190.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 190, and on

that basis they are denied.

      191.    Amira has received TennCare since 2018. She was initially enrolled in

Amerigroup and then changed to TennCare Select when she was transferred to a

nursing home.

      191.    Tennessee admits that Amira has received TennCare since on

or before the year 2018. Tennessee admits that Amira was at one time en-

rolled in Amerigroup which changed to TennCare Select. TennCare lacks

firsthand knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 191, and on that basis they

are denied.

      192.    In the fall of 2019, Melanie planned to take Amira out of the nursing

home. To meet Amira’s medical needs, her physician ordered full-time, or 168 hours

per week, in-home PDN services.

      192.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 192, and on

that basis they are denied.




                                        85
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 86 of 142



      193.   In October 2019, TennCare Select refused to cover the full 168 hours

of PDN, claiming that only half that amount was medically necessary. Melanie filed

an appeal in December 2019.

      193.   To the extent Paragraph 193 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 193, and on

that basis they are denied.

      194.   While her appeal was pending, Amira received three notices from

TennCare, one stating that she had been reassigned to the Amerigroup MCO; an-

other stating she had been reassigned to the BlueCare MCO; and yet another stat-

ing she had been reassigned to the UnitedHealthcare MCO. Melanie called the

TennCare call center to object. Despite the difficulties she was having in getting

TennCare Select to meet Amira’s needs, she was afraid that Amira would face even

greater obstacles to care if she were moved to an MCO.

      194.   To the extent Paragraph 194 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 194, and on

that basis they are denied.




                                       86
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 87 of 142



      195.   Shortly thereafter, Amira’s MCO terminated coverage of her inconti-

nence supplies. In response to persistent objections by Melanie and the supplies

vendor, TennCare restored that coverage.

      195.   To the extent Paragraph 195 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 195, and on

that basis they are denied.

      196.   TennCare subsequently denied her request for an administrative hear-

ing and unilaterally closed the appeal challenging the denial of PDN services.

      196.   To the extent Paragraph 196 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 196, and on

that basis they are denied.

      197.   After Melanie obtained the assistance of the Tennessee Justice Cen-

ter, TennCare reopened the appeal of the refusal to fully cover Amira’s PDN.




                                        87
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 88 of 142



TennCare offered to cover 104 hours of PDN services per week, and Melanie reluc-

tantly agreed to this offer to get more care in the home as quickly as possible.

TennCare refused to switch Amira back to TennCare Select.

      197.   To the extent Paragraph 197 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 197, and on

that basis they are denied.

      198.   In August 2020, the evening before Amira’s appointment to receive

routine Botox injections, which treat her spasticity and contractures, the neurolo-

gist’s office called Melanie to cancel the appointment. They stated that they were

having difficulty confirming payment for their services by the TennCare MCO. On

March 10, 2021, Melanie was notified by the neurologist’s office that they were no

longer accepting TennCare patients. Amira relies on the neurologist for her wheel-

chair needs and muscle relaxers to treat her seizures.

      198.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 198, and on

that basis they are denied.

      199.   Amira’s disabling, chronic health conditions will require ongoing and

consistent treatment, yet her managed care plans have repeatedly reduced her ser-

vices. Amira’s health care is highly expensive. CMS’s approval of TennCare III




                                        88
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 89 of 142



harms her because it will cause the State to further reduce the quality and suffi-

ciency of her care. CMS’s approval of TennCare III also harms Amira because it

continues to subject her to managed care contractors’ efforts to deny coverage for

medically necessary care and deprives her of freedom of choice of providers, locking

her into TennCare contractors’ provider networks that are inadequate to safely and

reliably meet her medical needs.

      199.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding Amira’s condi-

tion, and on that basis the allegations are denied. Paragraph 199 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 199.

      200.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived Amira and her mother, Melanie, of the

opportunity to have their objections to the project considered.

      200.   Tennessee denies the allegations in Paragraph 200.




                                         89
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 90 of 142



      J.T.

      201.   Plaintiff J.T. is eleven years old. He lives in Heiskill, Tennessee, with

his grandmother, B.S., and four siblings. His grandmother formally adopted him

when he was 10 years old.

      201.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 201, and on

that basis they are denied.

      202.   J.T. is diagnosed with Duchenne muscular dystrophy (“DMD”). DMD

is a genetic disorder that causes progressive muscle degeneration and weakness.

There is no cure for DMD, but J.T. receives treatment to slow the progression of

motor, pulmonary, and cardiac function loss.

      202.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 202, and on

that basis they are denied.

      203.   J.T. is enrolled in TennCare.

      203.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 203, and on

that basis they are denied.

      204.   His doctor has prescribed weekly infusions of Exondys 51. Without this

medication, J.T.’s quality of life would substantially decline due to increased muscle




                                         90
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 91 of 142



weakness. He would experience a loss in his already limited ability to perform ac-

tivities of daily living, as well as deterioration of pulmonary and cardiac function.

J.T. has been receiving this treatment since October 5, 2017.

      204.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 204, and on

that basis they are denied.

      205.   TennCare covered Exondys 51 without issue until August 14, 2020.

      205.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 205, and on

that basis they are denied.

      206.   J.T. was initially enrolled in TennCare Select, but on July 8, 2020,

TennCare reassigned him to the UnitedHealthcare MCO. Soon afterwards, Unit-

edHealthcare sent a notice to his grandmother denying coverage for J.T.’s Exondys

51 medication.

      206.   To the extent Paragraph 206 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 206, and on

that basis they are denied.




                                         91
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 92 of 142



      207.   J.T.’s weekly doses of Exondys 51 can cost as much as $750,000. J.T.’s

grandmother cannot afford to pay for this medication out-of-pocket.

      207.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 207, and on

that basis they are denied.

      208.   In its denial, UnitedHealthcare claimed that this medication was

not medically necessary and cited its policy that an individual must meet a “6-mi-

nute walk test.” UnitedHealthcare assessed J.T. as non-ambulatory and therefore

decreed that he could not receive the medication.

      208.   To the extent Paragraph 208 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 208, and on

that basis they are denied.

      209.   J.T.’s doctor appealed this decision and provided a letter reiterating

J.T.’s urgent need for Exondys 51.

      209.   To the extent Paragraph 209 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 209, and on

that basis they are denied.

                                        92
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 93 of 142



      210.    Only after J.T.’s legal counsel became involved and prosecuted the

appeal did TennCare agree to reverse the MCO’s denial and reinstate coverage for

Exondys 51.

      210.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 210, and on

that basis they are denied.

      211.    Plaintiff J.T.’s disabling chronic health conditions will not go away.

Yet, he has experienced repeated efforts on TennCare’s behalf to reduce his ap-

proved services even though his conditions have not improved. J.T.’s health care

is highly expensive. CMS’s approval of TennCare III harms him because it will

cause the State to further reduce the quality and sufficiency of his care. CMS’s ap-

proval of TennCare III also harms J.T. because it continues to subject him to man-

aged care contractors’ efforts to deny coverage for medically necessary care.

      211.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 211, and on

that basis they are denied. Paragraph 211 also contains legal conclusions

to which no response is required, and the legal conclusions are denied on

that basis. Otherwise, Tennessee denies the allegations in Paragraph 211.

      212.    By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived J.T. and his grandmother of the oppor-

tunity to have their objections to the project considered.

      212.    Tennessee denies the allegations in Paragraph 212.

                                         93
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 94 of 142



       G.H.

       213.   Plaintiff G.H. is 9 years old. He lives in Powell, Tennessee with his

mother, D.H., and his father and three siblings.

       213.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 213, and on

that basis they are denied.

       214.   G.H. suffers from spinal muscular atrophy - type 2 (a neuromuscular

disorder that leads to progressive muscle weakness), focal seizures, and other debil-

itating medical conditions. He is wheelchair bound and requires extensive PDN and

personal attendant (“PA”) services. Because of his severe disabilities, G.H. receives

SSI.

       214.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 214, and on

that basis they are denied.

       215.   G.H. has been enrolled in TennCare since shortly after he was born, and

throughout that period, has been assigned to TennCare Select.

       215.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 215, and on

that basis they are denied.




                                         94
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 95 of 142



      216.   G.H.’s physician has prescribed 70 hours of PDN services per week

for him. Among other things, a skilled nurse is needed to assist with percussion

(cough assist), nebulizer, medications, and seizure intervention.

      216.   To the extent Paragraph 216 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 216, and on

that basis they are denied.

      217.   Since January 2016, TennCare Select has failed to fully staff G.H.’s

prescribed PDN. As a result, TennCare Select has subjected G.H. to recurrent in-

terruptions of his prescribed care, which have resulted in recurrent hospitalizations.

      217.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 217, and on

that basis they are denied.

      218.   G.H.’s disabling, chronic health conditions will not go away. Yet,

TennCare Select has repeatedly reduced his services even though his conditions

have not improved. G.H.’s health care is highly expensive. CMS’s approval of

TennCare III harms G.H. because it will cause the State to further reduce the qual-

ity and sufficiency of his care. CMS’s approval of TennCare III also harms G.H.

because it deprives him of freedom of choice of providers, locking him into TennCare




                                         95
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 96 of 142



contractors’ provider networks that are inadequate to safely and reliably meet his

medical needs.

      218.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding G.H.’s condition,

and on that basis the allegations are denied. Paragraph 218 also contains

legal conclusions to which no response is required, and the legal conclu-

sions are denied on that basis. Otherwise, Tennessee denies the allegations

in Paragraph 218.

      219.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived G.H. and his mother, D.H., of the oppor-

tunity to have their objections to the project considered.

      219.   Tennessee denies the allegations in Paragraph 219.

      K.M.

      220.   Plaintiff K.M. is a 7-year-old child who lives with his parents, W.M.

and L.M., in Christiana, Tennessee.

      220.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 220, and on

that basis they are denied.

      221.   K.M. has been diagnosed with Cornelia de Lange syndrome, a rare ge-

netic developmental disorder, as well as a seizure disorder. K.M. has a tracheost-

omy, requires mechanical ventilation, and is fed through a gastrostomy tube. He is

incontinent of bowel and bladder and needs help to transfer and change positions.

                                          96
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 97 of 142



K.M. also has a chronic pseudomonas lung infection, which requires the frequent

use of inhaled antibiotics, breathing treatments, and chest percussions.

      221.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 221, and on

that basis they are denied.

      222.   K.M. has required continuous bedside care by skilled nurses since he

was born. In addition to ongoing assistance with all activities of daily living, nurses

must constantly monitor his oxygen levels and heart rate. As the need arises,

which can be several times a day at unpredictable intervals, K.M.’s nurses must

intervene immediately to suction his tracheostomy and to administer oxygen and

breathing treatments.

      222.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 222, and on

that basis they are denied.

      223.   When his parents adopted K.M. on July 31, 2018, he was receiving

24/7 skilled nursing care. W.M. and L.M. are foster parents to one child and have

adopted another child, both of whom have special needs and require a similar level

of care as K.M.

      223.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 223, and on

that basis they are denied.




                                          97
         Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 98 of 142



        224.   K.M. has been enrolled in TennCare since birth and is assigned to

TennCare Select.

        224.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 224, and on

that basis they are denied.

        225.   On March 19, 2020, K.M.’s physician submitted an order to TennCare

Select for K.M. to continue receiving full-time PDN care, for a total of 168 hours per

week, for the next 52 weeks. Since K.M.’s condition and well-documented nursing

needs will never improve, reauthorization of his nursing care should have been rou-

tine.

        225.   To the extent Paragraph 225 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 225, and on

that basis they are denied.

        226.   L.M. works for Maxim, the home health agency that contracts with

TennCare Select to provide K.M.’s nursing services. On September 24, 2020, she

learned from her employer that TennCare Select planned to reduce K.M.’s paid

nursing hours from 168 to 120 hours per week.

        226.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 226, and on

that basis they are denied.

                                         98
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 99 of 142



      227.   TennCare Select sent notice of the change to the wrong address.

When K.M.’s parents finally received the notice on October 13, 2020, L.M. filed an

appeal that same day. She was told that the appeal was too late to enable her to

maintain K.M.’s prescribed level of care pending the appeal and that the reduction

in hours would therefore go into effect.

      227.   To the extent Paragraph 227 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 227, and on

that basis they are denied.

      228.   Desperate, L.M. pled with TennCare Select to maintain K.M.’s cov-

erage until it could be reviewed on appeal. She pointed out that the other two chil-

dren in the household also have complex medical needs and that she and her hus-

band could not safely care for K.M. without the continuous help of nurses. On No-

vember 5, 2020, after further haggling with L.M., TennCare Select agreed to allow

K.M. to have 140 hours per week of skilled care pending the appeal.

      228.   To the extent Paragraph 228 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 228, and on

that basis they are denied.

                                           99
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 100 of 142



      229.   On November 23, 2020, a representative of Vanderbilt Children’s Hos-

pital telephoned TennCare Select to plead for restoration of K.M.’s nursing hours.

In December 2020, three pediatric specialists from Vanderbilt Children’s Hospital

wrote separate, detailed letters to TennCare explaining why continuous nursing

care is an absolute medical necessity for K.M.

      229.   To the extent Paragraph 229 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 229, and on

that basis they are denied.

      230.   L.M. was referred to the Tennessee Justice Center, and on December

4, 2020, TJC sent a letter to TennCare’s General Counsel. On December 9,

TennCare directed TennCare Select to restore K.M. to 168 hours of weekly nursing

coverage until the disposition of the appeal, which is currently pending.

      230.   To the extent Paragraph 230 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 230, and on

that basis they are denied.

      231.   K.M.’s disabling, chronic health conditions will not go away. Yet, his

managed care plan has repeatedly reduced his services even though his conditions

                                        100
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 101 of 142



have not improved. K.M.’s health care is highly expensive. CMS’s approval of

TennCare III harms him because it will cause the State to further reduce the quality

and sufficiency of his care. CMS’s approval of TennCare III also harms K.M. because

it continues to subject him to managed care contractors’ efforts to deny coverage for

medically necessary care and deprives him of freedom of choice of providers, locking

him into TennCare contractors’ provider networks that are inadequate to safely and

reliably meet his medical needs.

      231.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding K.M.’s condition,

and on that basis the allegations are denied. Paragraph 231 also contains

legal conclusions to which no response is required, and the legal conclu-

sions are denied on that basis. Otherwise, Tennessee denies the allegations

in Paragraph 231.

      232.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived K.M. and his mother, L.M., of the oppor-

tunity to have their objections to the project considered.

      232.   Tennessee denies the allegations in Paragraph 232.




                                         101
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 102 of 142



      A.G.W.

      233.    Plaintiff A.G.W. is ten years old. She lives in Madison, Tennessee,

with her mother, J.A.W., and with her sister, who is also a child with special health

care needs.

      233.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 233, and on

that basis they are denied.

      234.    A.G.W. has been diagnosed with hydrocephalus and Lennox-Gastaut

syndrome, a severe form of seizure disorder. Her condition was evident even before

she was born. A.G.W. is incontinent of bowel and bladder, non-verbal, non-ambula-

tory, and legally blind. She requires constant monitoring and the administration of

emergency medication in the event of a seizure. She can consume soft pureed foods

by mouth, but all water and medications must be administered through a G-tube.

When she is sick, she is fed pureed foods by G-tube as well.

      234.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 234, and on

that basis they are denied.

      235.    Due to her severe disabilities, A.G.W. has received SSI benefits since

she was about one month old. Since that time, she has been enrolled in TennCare

and assigned to TennCare Select.

      235.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 235, and on

that basis they are denied.

                                        102
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 103 of 142



      236.   In 2011, A.G.W. started receiving 27 hours per week of private duty

nursing care. Her needs steadily increased, and by May 2013 she was receiving 168

hours per week of PDN.

       236. Tennessee lacks firsthand knowledge or information suffi-

cient to form a belief as to the truth of the allegations in Paragraph 236,

and on that basis they are denied.

      237.   In October of 2014, although her conditions and medical needs had

not changed, TennCare Select reduced her hours to 132 hours per week of PDN and

24 hours per week of home health aide care, for a total of 156 hours per week. Home

health aides can assist with activities like repositioning and bathing A.G.W. and

changing her diapers, but they cannot perform nursing functions, including crucial

tasks like G-tube feedings and maintenance, and providing emergency seizure med-

ication.

      237.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 237, and on

that basis they are denied.

      238.   On August 4, 2017, J.A.W. received a letter stating that TennCare Se-

lect was going to slash A.G.W.’s PDN hours to 28 hours per week. J.A.W. appealed

the decision, and a nurse conducted a home health assessment of A.G.W. on behalf

of TennCare Select. After the assessment, TennCare stated that they would add

50 hours of home health aide services to the 28 hours of PDN care.

      238.   To the extent Paragraph 238 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

                                       103
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 104 of 142



allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 238, and on

that basis they are denied.

       239.   With the assistance of pro bono representation arranged by the Ten-

nessee Justice Center, J.A.W. appealed the service reduction. A hearing was held

on January 31, 2018, with testimony from multiple health care professionals that

any reduction of AG.W.’s care would be harmful. The judge ordered TennCare to

continue providing A.G.W. the 156 hours per week of care that she had been receiv-

ing.

       239.   To the extent Paragraph 239 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 239, and on

that basis they are denied.

       240.   Despite this ruling, TennCare Select attempted on three different occa-

sions in 2018 to reduce A.G.W.’s service hours. With the assistance of counsel,

J.A.W. was able to maintain the level of care that A.G.W. had been receiving.

       240.   To the extent Paragraph 240 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

                                         104
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 105 of 142



form a belief as to the truth of the allegations in Paragraph 240, and on

that basis they are denied.

      241.   On January 6, 2020, TennCare Select refused to approve her doctor’s

order extending the 132 hours of weekly PDN care for 23 weeks. TennCare Select

informed J.A.W. that they would approve PDN care temporarily for eight weeks

during which time they would conduct another assessment to determine how many

hours of care they would approve for A.G.W.

      241.   To the extent Paragraph 241 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 241, and on

that basis they are denied.

      242.   On February 18, 2020, TennCare Select informed J.A.W. that they

were reducing A.G.W.’s PDN hours to 119 hours per week, starting February 28,

2020. A.G.W. continues to receive the level of care prescribed by her physician while

her mother’s appeal of the reduction is pending. A.G.W.’s neurologist has provided

more detailed documentation of the severity of A.G.W.’s seizure disorder and need

for medication, as well as the frequency of feedings and G- tube flushes. TennCare

Select is pressing forward to reduce her care.

      242.   To the extent Paragraph 242 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the




                                        105
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 106 of 142



allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 242, and on

that basis they are denied.

      243.   Plaintiff A.G.W.’s disabling, chronic health conditions will not go

away. Yet, her managed care plan has repeatedly reduced her approved services

even though her conditions have not improved. A.G.W.’s health care is highly ex-

pensive. CMS’s approval of TennCare III harms her because it will cause the State

to further reduce the quality and sufficiency of her care. CMS’s approval of

TennCare III also harms A.G.W. because it continues to subject her to managed

care contractors’ efforts to deny coverage for medically necessary care.

      243.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding A.G.W.’s condi-

tion, and on that basis the allegations are denied. Paragraph 243 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 243.

      244.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived A.G.W. and her mother, J.A.W., of the

opportunity to have their objections to the project considered.

      244.   Tennessee denies the allegations in Paragraph 244.




                                        106
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 107 of 142



      A.M.W.

      245.   A.M.W. is a 14-year-old child who lives with her father, J.K.W., who is

her primary caregiver, in Greeneville, Greene County, Tennessee.

      245.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 245, and on

that basis they are denied.

      246.   A.M.W. is diagnosed with spastic quadriplegic cerebral palsy, congen-

ital pulmonary valve stenosis, heart failure, developmental delays, and seizure dis-

order. A.M.W. is non-verbal, non-ambulatory, and incontinent of bladder and

bowel. Because she is at risk of having life-threatening seizures, A.M.W. must

receive constant supervision by someone able to monitor her condition and immedi-

ately administer emergency medication. Her condition will not improve, and her

medical and nursing needs will not diminish.

      246.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 246, and on

that basis they are denied.

      247.   Due to her diagnoses, A.M.W. has received SSI since 2008. A.M.W.

has been enrolled in TennCare since she was born and throughout that period, she

has been assigned to TennCare Select.

      247.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 247, and on

that basis they are denied.




                                        107
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 108 of 142



      248.   For more than two years, A.M.W. received 60 hours per week of

private duty nursing care. Then, in 2018, despite the lack of improvement in her

medical conditions, TennCare Select refused to reauthorize PDN and offered in-

stead to provide 50 hours per week of certified nursing assistant (“CNA”) services.

Her father appealed because a certified nurse assistant cannot administer the med-

icine that A.M.W. requires. Her father succeeded in maintaining PDN services for

A.M.W., but her hours of coverage were cut to 50 per week.

      248.   To the extent Paragraph 248 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 248, and on

that basis they are denied.

      249.   On February 13, 2020, TennCare Select sent J.K.W. a notice denying

A.M.W. 50 hours per week of PDN and instead offering 50 hours per week of home

health aide services. Home health aides have no medical training; like CNAs, they

are not allowed to administer medications. A.M.W.’s conditions had not changed.

J.K.W. again filed an appeal on February 21, 2020 explaining that A.M.W.’s medi-

cation needs must be met by a skilled nurse. He was unrepresented at the admin-

istrative hearing and lost the appeal. Ignoring the warnings of A.M.W.’s doctors,




                                       108
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 109 of 142



TennCare Select stopped providing the PDN care prescribed by A.M.W.’s doctor and

substituted home health aide services.

      249.   To the extent Paragraph 249 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 249, and on

that basis they are denied.

      250.   Over ensuing weeks, TennCare Select’s substitution of untrained home

health aides for the skilled nursing coverage repeatedly jeopardized A.M.W.’s health

and safety. She suffered numerous seizures. Faced with the ongoing danger to his

daughter’s life, J.K.W. continued to advocate for A.M.W., repetitively calling

TennCare and TennCare Select and pleading with anyone who would talk to him.

On September 1, 2020, TennCare Select finally agreed to reinstate the 50 hours per

week of PDN care that A.M.W.’s doctor had ordered.

      250.   To the extent Paragraph 250 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 250, and on

that basis they are denied.

      251.   Plaintiff A.M.W.’s disabling, chronic health conditions will not go

away. Yet, her managed care plan has repeatedly reduced her approved services

                                         109
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 110 of 142



even though her conditions have not improved. A.M.W.’s health care is highly ex-

pensive. CMS’s approval of TennCare III harms her because it will cause the State

to further reduce the quality and sufficiency of her care. CMS’s approval of

TennCare III also harms A.M.W. because it continues to subject her to managed

care contractors’ efforts to deny coverage for medically necessary care.

      251.    Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding A.M.W.’s condi-

tion, and on that basis the allegations are denied. Paragraph 251 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 251.

      252.    By approving the TennCare III project for a ten-year period without

following the requirements for public notice and comment, CMS deprived A.M.W.

and her father, J.K.W., of the opportunity to have their objections to the project

considered.

      252.    Tennessee denies the allegations in Paragraph 252.

      N.P.

      253.    Plaintiff N.P. is ten years old. She lives in Johnson City, Tennessee,

with her parents, D.P. and T.A., and her brother. Her parents have cared for N.P.




                                        110
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 111 of 142



since she was four months old, when DCS placed her with them as her foster par-

ents. They adopted N.P. when she was four years old.

      253.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 253, and on

that basis they are denied.

      254.   N.P. is diagnosed with cerebral palsy, developmental delays, and a sei-

zure disorder.

      254.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 254, and on

that basis they are denied.

      255.   N.P. is enrolled in TennCare. When D.P. and T.A. were her foster par-

ents and DCS retained legal custody, N.P. was enrolled in TennCare Select.

      255.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 255, and on

that basis they are denied.

      256.   On TennCare Select, N.P. was approved for 30 hours per week of

CNA care to enable her to attend day care and receive care at home. However,

TennCare Select failed to reliably staff N.P.’s coverage and there were frequent

missed shifts, resulting in disruption of N.P.’s day care.

      256.   To the extent Paragraph 256 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

                                         111
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 112 of 142



form a belief as to the truth of the allegations in Paragraph 256, and on

that basis they are denied.

      257.   Soon after her adoption, TennCare reassigned N.P. to the Amerigroup

MCO, which had difficulties staffing her care. Since 2016, Amerigroup repeatedly

responded to these difficulties by reducing or denying her care. Her mother would

then get a new doctor’s order submitted, which Amerigroup would approve as med-

ically necessary, but then fail to reliably staff the prescribed number of hours.

      257.   To the extent Paragraph 257 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 257, and on

that basis they are denied.

      258.   At first, T.A. was N.P.’s principal caregiver in the home. Though she

has her own health conditions, she was able to meet N.P.’s care needs when N.P.

was at home as a small child.

      258.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 258, and on

that basis they are denied.




                                         112
        Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 113 of 142



        259.   As N.P. grew, her mother had difficulty performing some care tasks

and injured herself lifting N.P. N.P.’s doctor ordered 30 hours of home health aide

care per week.

        259.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 259, and on

that basis they are denied.

        260.   Amerigroup approved the order, but still consistently had trouble

staffing the in- home care. In July 2020, N.P.’s doctor sent an updated order for 30

hours of home health aide care per week. Amerigroup approved this order on August

6, 2020 and promised that it would staff the hours by the first week of September

2020.

        260.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 260, and on

that basis they are denied.

        261.   After the first week of September 2020, Amerigroup was again unable

to fully staff the approved hours. With the assistance of pro bono legal counsel,

T.A. filed an appeal with TennCare seeking corrective action to remedy the MCO’s

delay in providing the prescribed care. She then received a notice from Amerigroup

stating that it would deliver the care by the first week of October 2020. TennCare

then sent T.A. a notice that her delay-of-services appeal was closed because Ameri-

group was working to find a provider.

        261.   To the extent Paragraph 261 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

                                        113
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 114 of 142



allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 261, and on

that basis they are denied.

      262.   After the first week of October 2020, Amerigroup failed to staff any of

the approved hours. T.A. then received a notice from Amerigroup stating that it

would deliver the care by the first week of November 2020. With the assistance of

counsel, she filed a second delay-of-services appeal. Amerigroup failed to provide the

prescribed care and instead sent her similar notices in November 2020 and in De-

cember 2020, each promising the delivery of services in the first week of the follow-

ing month.

      262.   To the extent Paragraph 262 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 262, and on

that basis they are denied.

      263.   On January 14, 2021, under pressure from a Tennessee Justice

Center attorney representing N.P., Amerigroup partially staffed her plan of care.




                                         114
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 115 of 142



N.P. still does not receive the full hours of care as ordered by her doctor and approved

by Amerigroup as medically necessary.

      263.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 263, and on

that basis they are denied.

      264.   Plaintiff N.P.’s disabling, chronic health conditions will not go away.

Yet, her managed care plan has repeatedly reduced her services even though

her conditions have not improved. N.P.’s health care is highly expensive. CMS’s

approval of TennCare III harms her because it will cause the State to further reduce

the quality and sufficiency of her care. CMS’s approval of TennCare III also harms

N.P. because it deprives her of freedom of choice of providers, locking her into

TennCare contractors’ provider networks that are inadequate to safely and reliably

meet her medical needs.

      264.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding N.P.’s condition,

and on that basis the allegations are denied. Paragraph 264 also contains

legal conclusions to which no response is required, and the legal conclu-

sions are denied on that basis. Otherwise, Tennessee denies the allegations

in Paragraph 264.

      265.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for




                                          115
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 116 of 142



public notice and comment, CMS deprived N.P. and her mother, T.A., of the oppor-

tunity to have their objections to the project considered.

      265.   Tennessee denies the allegations in Paragraph 265.

      Jonathan Riccardi

      266.   Plaintiff Jonathan Riccardi is a 40-year-old Tennessee resident who

has been receiving care in a neurorestorative facility in Carbondale, Illinois since

2004. His parents, John and Susan Riccardi, live in Shelby County, Tennessee.

      266.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding whether Jona-

than’s parents live. Otherwise, Tennessee admits the allegations in Para-

graph 266.

      267.   Jonathan has pervasive developmental disability, neurological impair-

ment, acquired brain injury, and mental illness.

      267.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 267, and on

that basis they are denied.

      268.   Due to his severe disabilities, Jonathan received SSI until 2020,

when his father retired.

      268.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 268, and on

that basis they are denied.




                                         116
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 117 of 142



      269.   Jonathan has been enrolled in TennCare since 2001. He has been en-

rolled in the BlueCare MCO, and is currently enrolled in TennCare Select.

      269.   Tennessee admits that Jonathan has been enrolled in

TennCare, was once enrolled in BlueCare MCO, and is currently enrolled

in TennCare Select. Otherwise, Tennessee denies the allegations in Para-

graph 269.

      270.   Jonathan needs 24-hour-per-day, seven-day-per week supervision

and supports with his activities of daily living. For more than fifteen years, his

treating physicians have determined that the neurorestorative facility in Illinois is

the only facility capable of safely caring for Jonathan.

      270.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 270, and on

that basis they are denied.

      271.   Jonathan has faced recurrent threats to terminate coverage of the

specialized residential care he has received in Illinois. By 2006, Jonathan had re-

ceived at least four denials from BlueCare for his residential care. In 2010, BlueCare

threatened to deny continued residential treatment and put pressure on the family

to transfer Jonathan to a Tennessee facility. In the past, BlueCare was approving

Jonathan’s treatment monthly, but at that point started approving his services for

10 days only. In 2019, BlueCare again attempted to deny continued services. With




                                         117
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 118 of 142



each denial, the Riccardi family obtained legal counsel, who was able to preserve

Jonathan’s necessary services.

      271.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 271, and on

that basis they are denied.

      272.   In November 2019, shortly before the coronavirus pandemic began,

TennCare switched Jonathan from BlueCare to TennCare Select. TennCare Select

has also pursued efforts to transfer Jonathan to a lower cost facility in Tennessee.

That effort has been paused because of the pandemic, but due to their interactions

with TennCare Select, the Riccardi family lives in constant fear that any interaction

with TennCare Select will lead to another denial, and that efforts to deny his care

will resume in earnest when the pandemic ends.

      272.   To the extent Paragraph 272 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 272, and on

that basis they are denied.

      273.   Jonathan’s disabling, chronic health conditions will not go away. Yet,

his managed care plans have repeatedly tried to reduce his services even though his

conditions have not improved. Jonathan’s health care is highly expensive. CMS’s

approval of TennCare III harms him because it will cause the State to further reduce

the quality and sufficiency of his care. CMS’s approval of TennCare III also harms

                                        118
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 119 of 142



Jonathan because it deprives him of freedom of choice of providers and subjects him

to managed care contractors’ efforts to deny coverage for medically necessary care.

      273.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding Jonathan’s con-

dition, and on that basis the allegations are denied. Paragraph 273 also

contains legal conclusions to which no response is required, and the legal

conclusions are denied on that basis. Otherwise, Tennessee denies the al-

legations in Paragraph 273.

      274.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements

for public notice and comment, CMS deprived Jonathan, and his father, John, of the

opportunity to have their objections to the project considered.

      274.   Tennessee denies the allegations in Paragraph 274.

      Casey Sizemore

      275.   Plaintiff Casey Sizemore is 36 years old. She lives in Arlington, Ten-

nessee, with her mother, Trina Sizemore, who is a registered nurse.

      275.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding whether Casey

Sizemore lives with her mother or whether Trina Sizemore is a registered

nurse. Tennessee admits the remaining allegations in Paragraph 275.

      276.   Casey was born with a difficult delivery that resulted in a brain

injury. She is diagnosed with cerebral palsy, intellectual disabilities, and seizures.




                                         119
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 120 of 142



She breathes through a tracheostomy and is fed through a gastrostomy. She also

requires constant visual supervision, frequent suctioning, and medication.

      276.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 276, and on

that basis they are denied.

      277.   Casey has been enrolled in TennCare since 2005. TennCare enrolled

her in the UnitedHealthcare MCO.

      277.   Tennessee admits that Casey has been enrolled in TennCare

since on or before the year 2005. Tennessee admits the remaining allega-

tions in Paragraph 277.

      278.   In 2005, when Casey was 20 years old, TennCare agreed to cover full-

time, or 168 hours per week, of private duty nursing care. There has been no im-

provement in her condition or lessening of her medical needs since then.

      278.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 278, and on

that basis they are denied.

      279.   In 2014, when Casey was 29 years old, UnitedHealthcare notified

Trina that it was cutting Casey’s PDN care to 98 hours per week and encouraged

Trina to place her daughter in a nursing home. At that time, the MCO was not

financially responsible for nursing home care for its enrollees. Trina appealed and,

in May 2014, with the support of Casey’s treating medical professionals, obtained

a ruling that her daughter should continue to receive 168 hours of PDN weekly.




                                        120
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 121 of 142



      279.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 279, and on

that basis they are denied.

      280.   Just five months later, on October 28, 2014, UnitedHealthcare again in-

formed Trina that it was cutting Casey’s PDN hours. This time, the MCO cut the

PDN more significantly, to 70 hours per week, thus intensifying pressure on Trina

to place her young daughter in a nursing home. Again, Trina appealed and was able

to get a continuation of benefits for Casey during the appeal. After the Tennessee

Justice Center communicated with the Tennessee Attorney General’s office on her

behalf, UnitedHealthcare was directed to continue 24/7 PDN.

      280.   To the extent Paragraph 280 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 280, and on

that basis they are denied.

      281.   In October 2018, UnitedHealthcare again informed the Sizemores

that Casey’s PDN coverage would be cut to 70 hours per week. As with previous

occasions when the MCO was attempting to cut services, Casey’s underlying condi-

tions and medical needs had not changed.

      281.   To the extent Paragraph 281 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the




                                        121
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 122 of 142



allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 281, and on

that basis they are denied.

      282.   Casey ’s disabling, chronic health conditions will not go away. Yet, her

managed care plan has repeatedly reduced her services even though her conditions

have not improved. Casey’s health care is highly expensive. CMS’s approval of

TennCare III harms her because it will cause the State to further reduce the quality

and sufficiency of her care. CMS’s approval of TennCare III also harms Casey be-

cause it continues to subject her to managed care contractors’ efforts to deny cover-

age for medically necessary care and deprives her of freedom of choice of providers,

locking her into TennCare contractors’ provider networks that are inadequate to

safely and reliably meet her medical needs.

      282.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding Casey’s condi-

tion, and on that basis the allegations are denied. Paragraph 282 also con-

tains legal conclusions to which no response is required, and the legal con-

clusions are denied on that basis. Otherwise, Tennessee denies the allega-

tions in Paragraph 282.

      283.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived Casey and her mother, Trina, of the op-

portunity to have their objections to the project considered.

                                         122
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 123 of 142



      283.   Tennessee denies the allegations in Paragraph 283.

      M.S.

      284.   Plaintiff M.S. is two years old. She lives in Caryville, Tennessee, with

her parents, T.S. and A.S., and her four siblings. Her parents have cared for M.S.

from the moment she got out of the hospital after her birth, and DCS placed her

with them as her foster parents when she was three months old. They adopted M.S.

when she was one year old so that they could get her on a kidney transplant list

after the DCS failed to do so.

      284.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 284, and on

that basis they are denied.

      285.   M.S. is diagnosed with Potter’s Syndrome, stage IV renal failure, and is

on dialysis. She is non-ambulatory, G-J tube dependent, and needs a kidney trans-

plant. She has frequent episodes of apnea, and she requires continuous oxygen

while sleeping.

      285.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 285, and on

that basis they are denied.

      286.   M.S. is enrolled in TennCare. During the first year of her life, when

T.S. and A.S. were her foster parents and DCS retained legal custody, M.S. was

enrolled in TennCare Select. She received 120 hours of PDN care per week.




                                        123
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 124 of 142



      286.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 286, and on

that basis they are denied.

      287.   After her adoption, TennCare reassigned M.S. to the Amerigroup

MCO. M.S.’s parents requested that TennCare change her assignment back to

TennCare Select, but TennCare refused.

      287.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 287, and on

that basis they are denied.

      288.   Almost immediately Amerigroup sent M.S.’s parents a letter reducing

PDN services by more than half, to 56 hours per week. With the help of counsel from

the Tennessee Justice Center, M.S.’s parents successfully appealed the denial, and

TennCare conceded that 120 hours of PDN per week are medically necessary.

      288.   To the extent Paragraph 288 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 288, and on

that basis they are denied.

      289.   While that appeal was pending in August 2020, TennCare’s phar-

macy benefit manager, OptumRx, sent a denial notice refusing to cover Norditropin,

a growth hormone prescribed to M.S. to prepare her body to undergo a kidney trans-




                                       124
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 125 of 142



plant. Coverage of the medication was reinstated, but only after M.S.’s shaken par-

ents made numerous calls to correct the error. M.S. also receives Katerzia to control

her hypertension. Any interruption of the drug can cause a potentially dangerous

rise in blood pressure and require her hospitalization. On September 11, 2020, the

day M.S.’s prescription for Katerzia was running out, OptumRx informed her par-

ents that it was denying TennCare coverage for the drug. After multiple, increas-

ingly frantic calls to Amerigroup and OptumRx, the medication was authorized.

      289.   To the extent Paragraph 289 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 289, and on

that basis they are denied.

      290.   Plaintiff M.S.’s disabling chronic health conditions will not go away.

Yet, her managed care plan has repeatedly reduced her approved services even

though her conditions have not improved. Plaintiff M.S.’s health care is highly ex-

pensive. CMS’s approval of TennCare III harms her because it will cause the State

to further reduce the quality and sufficiency of her care. CMS’s approval of

TennCare III also harms M.S. because it continues to subject her to managed care

contractors’ efforts to deny coverage for medically necessary care and deprives her of

freedom of choice of providers, locking her into TennCare contractors’ provider net-

works that are inadequate to safely and reliably meet her medical needs.




                                         125
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 126 of 142



      290.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations regarding M.S.’s condition,

and on that basis the allegations are denied. Paragraph 290 also contains

legal conclusions to which no response is required, and the legal conclu-

sions are denied on that basis. Otherwise, Tennessee denies the allegations

in Paragraph 290.

      291.   By approving the TennCare III project, including mandatory enroll-

ment in managed care, for a ten-year period without following the requirements for

public notice and comment, CMS deprived M.S. and her mother, A.S., of the oppor-

tunity to have their objections to the project considered.

      291.   Tennessee denies the allegations in Paragraph 291.

      Suzanne Berman, M.D.

      292.   Suzanne Berman is a pediatrician practicing in Crossville, Tennes-

see. Although she primarily treats children, a number of her patients are young

adults enrolled in TennCare.

      292.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 292, and on

that basis they are denied.

      293.   All of the counties she serves are classified as medically under-

served. Three counties in the region have lost their only hospitals and with them

the ability to recruit and retain health care professionals, like physicians, nurses,

and therapists, who rely on the local presence of a hospital.




                                         126
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 127 of 142



      293.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 293, and on

that basis they are denied.

      294.   The waiver of retroactive coverage harms Dr. Berman, as it prevents

her from being paid for services that TennCare would otherwise cover. Few phy-

sicians in Dr. Berman’s area accept adult patients with TennCare, and the waiver

of retroactive eligibility contributes to the reluctance of many Tennessee physicians,

especially medical specialists, to accept TennCare patients. As a result, Dr. Berman

and her staff have to spend more time finding specialists who will accept referrals

for patients who need specialty medical care.

      294.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 294, and on

that basis they are denied. Tennessee otherwise denies the allegations in

Paragraph 294.

      295.   The aggregate cap and shared savings component of TennCare III also

harms Dr. Berman. As noted above, the new financing structure will cause

TennCare to cut Medicaid costs at the expense of providers. Such cuts directly

threaten Dr. Berman’s personal income. They will also increase her administrative

costs by further diminishing the number of specialists willing to accept her referrals

of patients enrolled in TennCare.

      295.   Tennessee denies the allegations in Paragraph 295.

      296.   Dr. Berman is also harmed by the waiver permitting Tennessee to

adopt a “commercial-style” closed formulary. Dr. Berman and her colleagues have

                                         127
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 128 of 142



extensive experience conforming their prescribing practices to TennCare’s current

formulary and to the varied formularies of commercial insurers. Because commer-

cial insurance formularies are designed for patient populations that are generally

healthier than the adult population enrolled in TennCare, it will be more difficult

to meet her disabled adult patients’ needs within the constraints of TennCare’s

planned commercial-style formulary. Dr. Berman and her administrative staff will

have to spend more time adjusting their adult patients’ drug regimens and working

through exceptions and appeal processes to enable the patients to receive medically

necessary medications not covered by the new formulary. One member of her staff

already devotes half of their time to dealing with TennCare formulary paperwork

and the failure of TennCare’s current formulary to take into account the special

medication needs of disabled patients. The TennCare III approval will require Dr.

Berman and her staff to divert more of their time from treating patients to finding

TennCare formulary workarounds for their patients. Dr. Berman also expects

the waiver to increase her administrative costs in another way. By increasing what

Tennessee physicians characterize as the “TennCare hassle factor”––the bureau-

cratic obstacles and administrative burdens erected by the State and its managed

care contractors––the closed formulary will further discourage specialists from ac-

cepting Dr. Berman’s referrals of TennCare patients.

      296.   Tennessee denies the allegations in Paragraph 296.

      297.   By approving the TennCare III project for a ten-year period without

following the requirements for public notice and comment, CMS deprived Dr. Ber-

man of the opportunity to have her objections to the project considered, including

                                       128
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 129 of 142



specifically its formulary provisions and the waiver of retroactive eligibility for

adults.

      297.     Tennessee denies the allegations in Paragraph 297.

      Tennessee Justice Center, Inc.

      298.     Plaintiff Tennessee Justice Center has focused since its founding on

the representation of clients in matters involving public benefits programs that

serve low-income residents of all 95 of Tennessee’s counties. For 25 years, these

priorities have led TJC to pursue its mission by devoting most of its resources to

advocacy and representation related to TennCare. The program is of crucial im-

portance to vulnerable adults, families, and children in Tennessee, ranked 40th in

health care, with the second highest rate of rural hospital closings in the nation.

      298.     Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 298, and on

that basis they are denied.

      299.     TennCare is by far the largest public benefits program serving low-

income Tennessee residents. With over 1.5 million beneficiaries, TennCare provides

health coverage to 22% of Tennesseans. TennCare covers half of all Tennessee

children, from prenatal care to adulthood. The program funds 60% of nursing home

care and home and community-based services (“HCBS”) for the frail elderly, as well

as the overwhelming majority of institutional care and HCBS for Tennesseans with

intellectual or developmental disabilities. In a state that has been especially hard

hit by the opioid epidemic, TennCare serves as the principal source of coverage for

addiction treatment.

                                        129
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 130 of 142



      299.   Tennessee admits that TennCare provides healthcare coverage

to approximately 20% of Tennessee residents and 50% of the State’s chil-

dren. Tennessee further admits that TennCare covers over 1.5 million

members as of the filing of this Answer. TennCare lacks immediate access

to information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 299, and on that basis they are denied.

      300.   The scope and importance of TennCare’s role in serving vulnerable

families and children has led TJC, in the pursuit of its mission to advocate for vul-

nerable Tennesseans, to devote a majority of its resources to advocacy that seeks to

ensure the State’s compliance with federal Medicaid requirements in the admin-

istration of the TennCare program.

      300.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 300, and on

that basis they are denied.

      301.   The importance of TennCare advocacy to the fulfillment of TJC’s mis-

sion is also reflected in the case acceptance policies that govern its selection of indi-

vidual cases from among countless queries and prayers for assistance. Those prior-

ities mean that most TJC clients have been individuals or families seeking

TennCare coverage to meet urgent medical needs. In 2020, TJC handled 725 cases

involving TennCare eligibility or coverage disputes.

      301.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 301, and on

that basis they are denied.

                                          130
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 131 of 142



      302.   In a significant number of TJC’s TennCare eligibility cases, the effec-

tive date when an applicant’s coverage begins, and whether TennCare will therefore

cover major medical bills, is a principal issue. These disputes arise because the

TennCare project has, since its inception, included a waiver of retroactive eligibil-

ity. In contrast to other states, Medicaid coverage in Tennessee does not take effect

until on or after the date an individual applies for Medicaid.

      302.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 302, and on

that basis they are denied. Tennessee otherwise denies the allegations in

Paragraph 302.

      303.   The waiver of retroactive coverage results in individuals incurring

catastrophic medical debts. Such debts often make it difficult or impossible for indi-

viduals to obtain care, since Tennessee medical practices typically refuse to treat

patients, even if they currently have health coverage, until they pay all or a sub-

stantial part of their previously incurred balance. To mitigate these effects of the

waiver of retroactive eligibility on its clients, TJC is required to expend significant

resources on legal disputes about the effective date of coverage. The waiver of ret-

roactive eligibility requires TJC to expend resources assisting and educating clients

about applying for hospitals’ charity care programs, which, unlike TennCare’s com-

prehensive coverage, leave most patients still saddled with major medical debts. The

waiver undermines TJC’s capacity to effectively protect clients from crushing med-

ical debt and its consequences, which can lead to evictions, moves, and family in-

stability that themselves have adverse health effects.

                                         131
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 132 of 142



      303.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 303, and on

that basis they are denied. Tennessee otherwise denies the allegations in

Paragraph 303.

      304.   The waiver of retroactive eligibility has significantly limited TJC’s

success in encouraging health care providers to assist patients in applying for

TennCare, as providers have little incentive to seek TennCare coverage for vulner-

able patients who have already incurred medical bills that would not be paid by the

program in any event. This, in turn, necessarily has an adverse effect on the scope

of medical care that providers are willing to, and do, provide.

      304.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 304, and on

that basis they are denied. Tennessee otherwise denies the allegations in

Paragraph 304.

      305.   As part of its mission of promoting the availability of health coverage

for its clients, TJC frequently submits comments to state and federal policymakers

on pending health care initiatives and coordinates the submission of comments by

interested members of the public. When Tennessee proposed Amendment 42 to

TennCare II, TJC mounted an advocacy campaign to inform the public about the

proposal and encourage the submission of public comments to CMS in opposition.

TJC also submitted a comment on its own behalf in opposition to the amendment.

      305.   To the extent Paragraph 305 seeks to characterize the contents

of documents, those documents speak for themselves, and to the extent the

                                         132
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 133 of 142



allegations are inconsistent with the documents, they are denied. Other-

wise, Tennessee lacks firsthand knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 305, and on

that basis they are denied.

      306.   In November 2020, Tennessee posted for public comment a draft

application to extend TennCare II, which was scheduled to expire June 30, 2021.

TJC analyzed the proposal and identified the following provisions of the draft appli-

cation as issues of particular concern: (a) renewal of the waiver of retroactive eligi-

bility; (b) the mandatory enrollment of children with special health care needs in

MCOs that are fully at financial risk; and (c) extension of the project for ten years.

      306.   To the extent Paragraph 306 seeks to characterize publicly

available documents, those documents speak for themselves, and to the ex-

tent the allegations are inconsistent with publicly available documents,

they are denied.

      307.   TJC planned to mount a vigorous campaign in opposition to these

features of Tennessee’s proposal to extend its TennCare II project, in the same man-

ner as it had done in opposition to previous requests to amend or extend TennCare,

to encourage the submission of comments to CMS and to submit its own comments

during the federal public notice and comment period.

      307.   Tennessee lacks firsthand knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 307, and on

that basis they are denied.




                                         133
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 134 of 142



      308.   By approving the TennCare III project for a ten-year period without

following the requirements for public notice and comment, CMS deprived TJC of

the opportunity to have its objections to the project considered. As a result of the

approval, TJC will need to devote more of its resources to provide services to its

clients who are affected by TennCare III’s continuation of the waiver of retroactive

coverage. TJC will have to prepare for and participate in protracted hearings and

appeals addressing coverage. In addition, approval of the closed formulary will

require TJC to spend additional resources ensuring that clients can access the pre-

scription drugs that they need.

      308.   Tennessee denies the allegations in Paragraph 308.

      309.   The ten-year approval will increase the time and expenses of TJC’s

representation of vulnerable Tennesseans with respect to their health care claims, as

well as the costs and expenses of educating both TennCare enrollees and providers.

      309.   Tennessee denies the allegations in Paragraph 309.

  COUNT ONE: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
        (ACTION IN EXCESS OF STATUTORY AUTHORITY)

      310.   Plaintiffs repeat and incorporate herein by reference each and every

allegation contained in the preceding paragraphs as if fully set forth herein.

      310.   Tennessee repeats and incorporates herein by reference each

and every response in the preceding Paragraphs as if fully set forth herein.

      311.   The Administrative Procedure Act provides that a reviewing court

may “hold unlawful and set aside” agency actions that are “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law”; “contrary to con-

stitutional right, power, privilege, or immunity”; “in excess of statutory jurisdiction,
                                          134
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 135 of 142



authority, or limitations, or short of statutory right”; or “without observance of pro-

cedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

      311.   To the extent that Paragraph 311 seeks to characterize publicly

available documents, those documents speak for themselves, and to the ex-

tent the allegations are inconsistent with publicly available documents,

they are denied. Paragraph 311 also contains legal conclusions to which no

response is required, and the legal conclusions are denied on that basis.

      312.   CMS exceeded its statutory authority in approving TennCare III as a

demonstration project under Section 1115 of the Social Security Act by waiving

and/or allowing the State to ignore provisions outside of 42 U.S.C. § 1396a.

      312.   Paragraph 312 is a legal conclusion to which no response is re-

quired. Tennessee denies the allegations in Paragraph 312.

      313.   Approval of the TennCare III demonstration project accordingly

should be set aside.

      313.   Paragraph 313 is a legal conclusion to which no response is re-

quired. Tennessee denies the allegations in Paragraph 313.

  COUNT TWO: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT
        (ARBITRARY AND CAPRICIOUS AGENCY ACTION)

      314.   Plaintiffs repeat and incorporate herein by reference each and every

allegation contained in the preceding paragraphs as if fully set forth herein.

      314.   Tennessee repeats and incorporates herein by reference each

and every response in the preceding Paragraphs as if fully set forth herein.

      315.   The Administrative Procedure Act provides that a reviewing court

may “hold unlawful and set aside” agency actions that are “arbitrary, capricious,
                                         135
          Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 136 of 142



an abuse of discretion, or otherwise not in accordance with law”; “contrary to con-

stitutional right, power, privilege, or immunity”; “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right”; or “without observance of pro-

cedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

          315.   To the extent that Paragraph 315 seeks to characterize publicly

available documents, those documents speak for themselves, and to the ex-

tent the allegations are inconsistent with publicly available documents,

they are denied. Paragraph 315 also contains legal conclusions to which no

response is required, and the legal conclusions are denied on that basis.

          316.   The TennCare III project is not an experimental, pilot, or demonstra-

tion project, nor is it likely to promote the objectives of the Medicaid Act.

          316.   Paragraph 316 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 316.

          317.   In approving the TennCare III project, CMS relied on factors which

Congress has not intended him to consider, entirely failed to consider several im-

portant aspects of the problem, offered an explanation for his decision that runs

counter to the evidence, and failed to acknowledge or explain changes in agency po-

sition.

          317.   Paragraph 317 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 317.




                                           136
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 137 of 142



      318.   The approval of the TennCare III project was arbitrary and capricious

and an abuse of discretion.

      318.   Paragraph 318 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 318.

      319.   Approval of the TennCare III demonstration project accordingly

should be set aside.

      319.   Paragraph 319 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 319.

     COUNT THREE: ABSENCE OF NOTICE AND OPPORTUNITY TO
                         COMMENT

      320.   Plaintiffs repeat and incorporate herein by reference each and every

allegation contained in the preceding paragraphs as if fully set forth herein.

      320.   Tennessee repeats and incorporates herein by reference each

and every response in the preceding Paragraphs as if fully set forth herein.

      321.   The Administrative Procedure Act provides that a reviewing court

may “hold unlawful and set aside” agency actions that are “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law”; “contrary to con-

stitutional right, power, privilege, or immunity”; “in excess of statutory jurisdiction,




                                          137
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 138 of 142



authority, or limitations, or short of statutory right”; or “without observance of pro-

cedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

      321.   To the extent that Paragraph 321 seeks to characterize publicly

available documents, those documents speak for themselves, and to the ex-

tent the allegations are inconsistent with publicly available documents,

they are denied. Paragraph 321 also contains legal conclusions to which no

response is required, and the legal conclusions are denied on that basis.

Tennessee otherwise denies the allegations in Paragraph 321.

      322.   CMS may not approve or extend a Medicaid demonstration project

under Section 1115 without first according the public notice of, and an opportunity

to comment upon, a proposed project. CMS must provide “public notice and comment

after the application is received by the Secretary, that is sufficient to ensure a mean-

ingful level of public input.” 42 U.S.C. § 1315(d)(2)(C). See 42 C.F.R. § 431.416 (re-

quiring a 30-day comment period).

      322.   To the extent that Paragraph 322 seeks to characterize publicly

available documents, those documents speak for themselves, and to the ex-

tent the allegations are inconsistent with publicly available documents,

they are denied. Paragraph 322 also contains legal conclusions to which no

response is required, and the legal conclusions are denied on that basis.

Otherwise, Tennessee denies the allegations in Paragraph 322.




                                          138
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 139 of 142



      323.   CMS did not observe these notice-and-comment requirements before

approving the TennCare III project.

      323.   Paragraph 323 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 323.

      324.   CMS did not provide a full 30-day comment period on Tennessee’s

request to amend the TennCare II project.

      324.   Paragraph 324 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 324.

      325.   Members of the public, including the Plaintiffs, did not have any

opportunity to comment on the extension of the existing features of the TennCare II

project, including the waiver of retroactive eligibility and continuation of mandatory

enrollment in managed care.

      325.   Paragraph 325 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 325.

      326.   Moreover, because the project as approved, in important respects, was

not a “logical outgrowth” of Tennessee’s original proposal, CMS was obligated to

reopen the comment period before proceeding to final approval.

      326.   Paragraph 326 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 326.

                                         139
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 140 of 142



      327.   CMS’s approval of the TennCare III project, without observing the

statutory and regulatory requirements for public notice and comment, was in excess

of its Section 1115 waiver authority, and was arbitrary and capricious.

      327.   Paragraph 327 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 327.

      328.   Approval of the TennCare III demonstration project accordingly

should be set aside.

      328.   Paragraph 328 is a legal conclusion to which no response is re-

quired, and the legal conclusions are denied on that basis. Tennessee de-

nies the allegations in Paragraph 328.

                       PLAINTIFFS’ PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully ask that this Court:

      1. Declare that Defendants’ approval of TennCare III violates the
      Administrative Procedure Act and the Social Security Act in the re-
      spects set forth above;

      2. Vacate Defendants’ approval of TennCare III;

      3. Enjoin Defendants from implementing the practice purportedly
      authorized by the approval of TennCare III;

      4. Award Plaintiffs their reasonable attorneys’ fees and costs pursu-
      ant to 28 U.S.C. § 2412; and

      5. Grant such other and further relief as may be just and proper.

      RESPONSE: No response is required to Plaintiffs’ Prayer for Relief,

but to the extent that one is necessary, Tennessee denies that Plaintiffs are

entitled to any relief.



                                       140
       Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 141 of 142



                           TENNESSEE’S DEFENSES

      Tennessee asserts the following defense to each and every claim Plaintiffs

have presented. Tennessee reserves its rights to assert additional defenses.

                                FIRST DEFENSE
                              (Lack of Jurisdiction)

      This Court lacks jurisdiction over some or all of Plaintiffs’ claims.

                               SECOND DEFENSE
                                (Lack of Standing)

      Plaintiffs lack standing to assert their claims.

                               THIRD DEFENSE
                          (No Private Right of Action)

      Plaintiffs lack a private right of action.

                             FOURTH DEFENSE
                (Failure to Exhaust Administrative Remedies)

      Plaintiffs have failed to exhaust administrative remedies.

                             FIFTH DEFENSE
             (Failure to Exhaust Non-Administrative Remedies)

      Plaintiffs have failed to exhaust non-administrative remedies.

                                SIXTH DEFENSE
                            (Failure to State a Claim)

      Plaintiffs have failed to state a claim on which relief can be granted.

                   TENNESSEE’S REQUESTS FOR RELIEF

      Tennessee denies that Plaintiffs are entitled to any relief whatsoever and re-

spectfully requests that this Court:

          1. Deny Plaintiffs all relief they seek;

          2. Dismiss Plaintiffs’ claims;

          3. Grant judgment to Defendants;

                                           141
      Case 1:21-cv-01112-TSC Document 30 Filed 08/05/21 Page 142 of 142



         4. Award Tennessee its costs and fees to the extent provided by law; and

         5. Award Tennessee any other relief to which it is entitled.


June 8, 2021                                       Respectfully submitted,

                                                   /s/ Scott A. Keller

                                                   Scott A. Keller
                                                   D.C. Bar No. 1632053
                                                   scott@lehotskykeller.com
                                                   Lehotsky Keller L.L.P.
                                                   200 Massachusetts Ave. NW
                                                   Washington, DC 20001
                                                   T: (202) 365-2509
                                                   F: (833) 233-2202




                                       142
